Exhibit 10.1




SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement, dated as of August 7, 2009, is made by and among
HPC POS SYSTEM, CORP., a Nevada corporation (the "Acquiror"), each of the
Persons listed on Exhibit A hereto (collectively, the "Acquiror Shareholders",
and individually an "Acquiror Shareholder") each of the Persons listed on
Exhibit B hereto (collectively, the "Shareholders", and individually a
"Shareholder"), and HOUSE OF MOHAN CORPORATION, a Delaware Corporation (the
"Company").




BACKGROUND

 

The Shareholders have agreed to transfer to the Acquiror, and the Acquiror has
agreed to acquire from the Shareholders, all of the Shares, which Shares
constitute 100% of the outstanding capital stock of the Company, in exchange for
142,950,000shares of the Acquiror's Common Stock to be issued on the Closing
Date (the "Acquiror Shares"), which Acquiror Shares shall constitute 93.46% of
the issued and outstanding shares of Acquiror's Common Stock immediately after
the closing of the transactions contemplated herein, in each case, on the terms
and conditions as set forth herein.

 

SECTION I

DEFINITIONS

 

Unless the context otherwise requires, the terms defined in this Section 1 will
have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.




1.1

"Accredited Investor" has the meaning set forth in Regulation D under the
Securities Act and as set forth on Exhibit C.




1.2

"Acquired Companies" means, collectively, the Company and any Company
Subsidiaries.




1.3

“Acquiror Balance Sheet" means the Acquiror's audited balance sheet at September
30, 2008 and its unaudited balance sheet as of 2nd quarter ended March 31, 2009.




1.4

“Acquiror Board" means the Board of Directors of the Acquiror.




1.5

“Acquiror Companies" means, collectively, the Acquiror and the Acquiror
Subsidiaries, if any.




1.6

“Acquiror's Common Stock" means the HPC POS SYSTEM, CORP., common stock, par
value $0.001 per share.




1.7

“Acquiror Subsidiaries" means all of the direct and indirect Subsidiaries of the
Acquiror, if any.




1.8

“Affiliate" means any Person that directly or indirectly controls, is controlled
by or is under common control with the indicated Person.




1.9

“Agreement" means this Share Exchange Agreement, including all Schedules and
Exhibits hereto, as this Share Exchange Agreement may be from time to time
amended, modified or supplemented.




1.10

“Approved Plans" means any stock option or similar plan for the benefit of
employees or others which has been approved by the stockholders of the Acquiror.




1.11

“Closing Acquiror Shares" means the aggregate number of Acquiror Shares issuable
to the Shareholders at Closing.




1.12

“Closing Date" has the meaning set forth in Section 3.




1.13

“Code" means the Internal Revenue Code of 1986, as amended.




1.14

“Common Stock" means the Company's common stock, $0. 001 par value per share.




1.15

 “Commission" means the Securities and Exchange Commission of the United States
of America or any other federal agency then administering the Securities Act.




1.16

 “Company Board" means the Board of Directors of the Company.




1.17

 “Company Indemnified Party" has the meaning set forth in Section 12.2.1.











--------------------------------------------------------------------------------

1.18

 “Company Subsidiaries" means all of the direct and indirect Subsidiaries of the
Company, if any.




1.19

“Covered Persons" means all Persons, other than Acquiror, who are parties to
indemnification and employment agreements with Acquiror existing on or before
the Closing Date.




1.20

“Damages" has the meaning set forth in Section 12.1.




1.21

“Distributor” means any underwriter, dealer or other person who participates,
pursuant to a contractual arrangement, in the distribution of the securities
offered or sold in reliance on Regulation S.




1.22

“Environmental Laws" means any Law or other requirement relating to the
environment, natural resources, or public or employee health and safety.




1.23

“Environmental Permit" means all licenses, permits, authorizations, approvals,
franchises and rights required under any applicable Environmental Law or Order.




1.24

“Equity Security" means any stock or similar security, including, without
limitation, securities containing equity features and securities containing
profit participation features, or any security convertible into or exchangeable
for, with or without consideration, any stock or similar security, or any
security carrying any warrant, right or option to subscribe to or purchase any
shares of capital stock, or any such warrant or right.




1.25

“ERISA" means the Employee Retirement Income Security Act of 1974, as amended.




1.26

“Exchange Act" means the Securities Exchange Act of 1934 or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same will then be in effect.




1.27

“Exhibits" means the several exhibits referred to and identified in this
Agreement.




1.28

“GAAP" means, with respect to any Person, Accounting Principles Generally
Accepted in the United States of America applied on a consistent basis with such
Person's past practices.




1.29

“Governmental Authority” means any federal or national, state or provincial,
municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, commission, court, tribunal,
official, arbitrator or arbitral body, in each case whether U.S. or non-U.S.




1.30

“Indebtedness" means any obligation, contingent or otherwise. Any obligation
secured by a Lien on, or payable out of the proceeds of, or production from,
property of the relevant party will be deemed to be Indebtedness.




1.31

“Indemnified Persons" has the meaning set forth in Section 8.6.1.




1.32

“Intellectual Property" means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.




1.33

“Laws" means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.




1.34

“Lien" means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.




1.35

“Material Acquiror Contract" means any and all agreements, contracts,
arrangements, leases, commitments or otherwise, of the Acquiror Companies, of
the type and nature that the Acquiror is required to file with the Commission.





2




--------------------------------------------------------------------------------

1.36

“Material Adverse Effect" means, when used with respect to the Acquiror
Companies or the Acquired Companies, as the case may be, any change, effect or
circumstance which, individually or in the aggregate, would reasonably be
expected to (a) have a material adverse effect on the business, assets,
financial condition or results of operations of the Acquiror Companies or the
Acquired Companies, as the case may be, in each case taken as a whole or (b)
materially impair the ability of the Acquiror or the Company, as the case may
be, to perform their obligations under this Agreement, excluding any change,
effect or circumstance resulting from (i) the announcement, pendency or
consummation of the transactions contemplated by this Agreement, (ii) changes in
the United States securities markets generally, or (iii) changes in general
economic, currency exchange rate, political or regulatory conditions in
industries in which the Acquiror Companies or the Acquired Companies, as the
case may be, operate.




1.37

“Order" means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Authority.




1.38

“Organizational Documents" means (a) the articles or certificate of
incorporation and the by laws or code of regulations of a corporation; (b) the
partnership agreement and any statement of partnership of a general partnership;
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (d) the articles or certificate of formation and
operating agreement of a limited liability company; (e) any other document
performing a similar function to the documents specified in clauses (a), (b),
(c) and (d) adopted or filed in connection with the creation, formation or
organization of a Person; and (f) any and all amendments to any of the
foregoing.




1.39

“Permitted Liens" means (a) Liens for Taxes not yet payable or in respect of
which the validity thereof is being contested in good faith by appropriate
proceedings and for the payment of which the relevant party has made adequate
reserves; (b) Liens in respect of pledges or deposits under workmen's
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and material men and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; (c) statutory Liens incidental to the conduct
of the business of the relevant party which were not incurred in connection with
the borrowing of money or the obtaining of advances or credits and that do not
in the aggregate materially detract from the value of its property or materially
impair the use thereof in the operation of its business; and (d) Liens that
would not have a Material Adverse Effect.




1.40

“Person" means all natural persons, corporations, business trusts, associations,
companies partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.




1.41

“Preferred Stock" means the Company's Blanket Preferred Shares, $0. 001 par
value per share.




1.42

Deliberately Deleted




1.43

“Proceeding" means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority.




1.44

“Regulation S" means Regulation S under the Securities Act, as the same may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.




1.45

“Rule 144" means Rule 144 under the Securities Act, as the same may be amended
from time to time, or any successor statute.




1.46

Deliberately Deleted




1.47

“Schedules" means the several schedules referred to and identified herein,
setting forth certain disclosures, exceptions and other information, data and
documents referred to at various places throughout this Agreement.




1.48

“SEC Documents" has the meaning set forth in Section 6.26.




1.49

“Section 4(2)" means Section 4(2) under the Securities Act, as the same may be
amended from time to time, or any successor statute.




1.50

“Securities Act" means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will be in effect at the time.




1.51

“Shares" means the (a) 100issued and outstanding shares of Common Stock of the
Company and (b) -0- issued and outstanding shares of Preferred Stock, in each
case, owned by the Shareholders and exchanged pursuant to this Agreement.





3




--------------------------------------------------------------------------------

1.52

“Subsidiary" means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person (a)
beneficially owns, either directly or indirectly, more than 50% of (i) the total
combined voting power of all classes of voting securities of such entity, (ii)
the total combined equity interests, or (iii) the capital or profit interests,
in the case of a partnership; or (b) otherwise has the power to vote or to
direct the voting of sufficient securities to elect a majority of the board of
directors or similar governing body.




1.53

“Survival Period" has the meaning set forth in Section 12.1.




1.54

“Taxes" means all foreign, federal, state or local taxes, charges, fees, levies,
imposts, duties and other assessments, as applicable, including, but not limited
to, any income, alternative minimum or add-on, estimated, gross income, gross
receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions to tax with
respect to any of the foregoing; and "Tax" means any of the foregoing Taxes.




1.55

“Tax Group" means any federal, state, local or foreign consolidated, affiliated,
combined, unitary or other similar group of which the Acquiror is now or was
formerly a member.




1.56

“Tax Return" means any return, declaration, report, claim for refund or credit,
information return, statement or other similar document filed with any
Governmental Authority with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.




1.57

“Transaction Documents" means, collectively, all agreements, instruments and
other documents to be executed and delivered in connection with the transactions
contemplated by this Agreement.




1.58

 “U.S." means the United States of America.




1.59

“U.S. person" has the meaning set forth in Regulation S under the Securities Act
and set forth on Exhibit C hereto.




SECTION II

EXCHANGE OF SHARES AND SHARE CONSIDERATION




2.1

Share Exchange. Each of the Shareholders desires to transfer to, and the
Acquiror desires to acquire from each Shareholder, that number of Shares set out
beside the respective names of the Shareholders in Exhibit “BB” for the
consideration and on the terms set forth in this Agreement. Subject to Section
3.2, the aggregate consideration for the Shares acquired by the Acquiror
pursuant to this Agreement will be 142,950,000shares of the Acquiror's Common
Stock to be issued on a pro rata basis among the Shareholders based on the
percentage of the Shares owned by each Shareholder as set forth in Exhibit BB.




2.2

Deliberately Deleted




2.3

Section 368 Reorganization. For U.S. federal income tax purposes, the exchange
by the Shareholders of the Shares for the Acquiror's Common Stock is intended to
constitute a "reorganization" within the meaning of Section 368(a)(1)(B) of the
Code. The parties to this Agreement hereby adopt this Agreement as a "plan of
reorganization" within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the
United States Treasury Regulations. Notwithstanding the foregoing or anything
else to the contrary contained in this Agreement, the parties acknowledge and
agree that no party is making any representation or warranty as to the
qualification of the exchange by the Shareholders of the Shares for the
Acquiror's Common Stock as a reorganization under Section 368 of the Code or as
to the effect, if any, that any transaction consummated prior to the Closing has
or may have on any such reorganization status. The parties acknowledge and agree
that each (i) has had the opportunity to obtain independent legal and tax advice
with respect to the transaction contemplated by this Agreement, and (ii) is
responsible for paying its own Taxes including without limitation, any adverse
Tax consequences that may result if the transaction contemplated by this
Agreement is not determined to qualify as a reorganization under Section 368 of
the Code.




2.4

Directors of Acquiror at Closing. Simultaneously with the Closing of the
transactions contemplated by this Agreement, the current directors of the
Acquiror shall appoint Melvin W. Coles and Bonnie Coles as additional members of
the Acquiror Board. Immediately thereafter, Richard Laufer and Carol Laufer
shall resign as directors of the Acquiror and the remaining two directors of the
Acquiror shall appoint Deborah Colby to fill one of the resulting vacancies on
the Acquiror Board.





4




--------------------------------------------------------------------------------

SECTION III

CLOSING

 

3.1

Closing. The closing (the "Closing") of the share exchange will occur at the
offices of Gary B. Wolff, P.C. in New York, New York, on August 7, 2009 or at
such later date as all of the closing conditions set forth in Sections 9 and 10
have been satisfied or waived (the "Closing Date"). At the Closing, each
Shareholder will deliver to the Acquiror certificate(s) evidencing the number of
Shares held by such Shareholder (as set forth in Exhibit BB), along with
executed medallion guaranteed stock powers transferring such Shares to the
Acquiror, against delivery to each Shareholder by the Acquiror of a certificate
evidencing such Shareholder's pro rata share of the Acquiror Shares (as set
forth in Exhibit BB).




3.2

The Company shall provide the Acquiror with all audited financial information
necessary for Acquiror to file a report on Form 8K and/or Form 10K and/or any
Registration Statement with the SEC. Such information will be audited by an
accounting firm that is qualified to practice before the SEC and contain no
qualifications as to compliance with US GAAP.




SECTION IV

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

 

4.1

Generally. Each Shareholder, severally and not jointly, hereby represents and
warrants to the Acquiror:




4.1.1

Authority. Such Shareholder has the right, power, authority and capacity to
execute and deliver this Agreement and each of the Transaction Documents to
which such Shareholder is a party, to consummate the transactions contemplated
by this Agreement and each of the Transaction Documents to which such
Shareholder is a party, and to perform such Shareholder's obligations under this
Agreement and each of the Transaction Documents to which such Shareholder is a
party. This Agreement has been, and each of the Transaction Documents to which
such Shareholder is a party will be, duly and validly authorized and approved,
executed and delivered by such Shareholder. Assuming this Agreement and the
Transaction Documents have been duly and validly authorized, executed and
delivered by the parties thereto other than such Shareholder, this Agreement is,
and as of the Closing each of the Transaction Documents to which such
Shareholder is a party will have been, duly authorized, executed and delivered
by such Shareholder and constitute or will constitute the legal, valid and
binding obligation of such Shareholder, enforceable against such Shareholder in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
Laws affecting the enforcement of creditors rights generally.




4.1.2

No Conflict. Neither the execution or delivery by such Shareholder of this
Agreement or any Transaction Document to which such Shareholder is a party, nor
the consummation or performance by such Shareholder of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the Organization
Documents of such Shareholder (if such Shareholder is not a natural person); (b)
contravene, conflict with, constitute a default (or an event or condition which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination or acceleration of, any agreement or instrument to
which such Shareholder is a party or by which the properties or assets of such
Shareholder are bound; or (c) contravene, conflict with, or result in a
violation of, any Law or Order to which such Shareholder, or any of the
properties or assets of such Shareholder, may be subject.




4.1.3

Ownership of Shares. Such Shareholder owns, of record and beneficially, and has
good, valid and indefeasible title to and the right to transfer to the Acquiror
pursuant to this Agreement, such Shareholder's Shares free and clear of any and
all Liens. There are no options, rights, voting trusts, stockholder agreements
or any other contracts or understandings to which such Shareholder is a party or
by which such Shareholder or such Shareholder's Shares are bound with respect to
the issuance, sale, transfer, voting or registration of such Shareholder's
Shares. At the Closing, the Acquiror will acquire good, valid and marketable
title to such Shareholder's Shares free and clear of any and all Liens.




4.1.4

Litigation. There is no pending Proceeding against such Shareholder that
challenges, or may have the effect of preventing, delaying or making illegal, or
otherwise interfering with, any of the transactions contemplated by this
Agreement and, to the knowledge of such Shareholder, no such Proceeding has been
threatened, and no event or circumstance exists that is reasonably likely to
give rise to or serve as a basis for the commencement of any such Proceeding.




4.1.5

No Brokers or Finders. Except as disclosed in Schedule 4.1.5, no Person has, or
as a result of the transactions contemplated herein will have, any right or
valid claim against such Shareholder for any commission, fee or other
compensation as a finder or broker, or in any similar capacity, and such
Shareholder will indemnify and hold the Acquiror harmless against any liability
or expense arising out of, or in connection with, any such claim.




4.2

Investment Representations. Each Shareholder, severally and not jointly, hereby
represents and warrants to the Acquiror:





5




--------------------------------------------------------------------------------

4.2.1

Acknowledgment. Each Shareholder understands and agrees that the Acquiror Shares
have not been registered under the Securities Act or the securities laws of any
state of the U.S. and that the issuance of the Acquiror Shares is being effected
in reliance upon an exemption from registration afforded either under Section
4(2) of the Securities Act for transactions by an issuer not involving a public
offering or Regulation S for offers and sales of securities outside the U.S.




4.2.2

Status. By its execution of this Agreement, each Shareholder, severally and not
jointly, represents and warrants to the Acquiror as indicated on its signature
page to this Agreement, either that:(a) it is an Accredited Investor; or (b) it
is not a U.S. person.

 

Each Shareholder severally understands that the Acquiror Shares are being
offered and sold to such Shareholder in reliance upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of such Shareholder set forth in this Agreement, in order that the Acquiror may
determine the applicability and availability of the exemptions from registration
of the Acquiror Shares on which the Acquiror is relying.

 

4.2.3

Additional Representations and Warranties of Accredited Investors. Each
Shareholder indicating that it is an Accredited Investor on its signature page
to this Agreement, severally and not jointly, further makes the representations
and warranties to the Acquiror set forth on Exhibit E.




4.2.4

Additional Representations and Warranties of Non-U.S. Persons. Each Shareholder
indicating that it is not a U.S. person on its signature page to this Agreement,
severally and not jointly, further makes the representations and warranties to
the Acquiror set forth on Exhibit F.




4.2.5

Stock Legends. Each Shareholder hereby agrees with the Acquiror as follows:




(a) Securities Act Legend - Accredited Investors. The certificates evidencing
the Acquiror Shares issued to those Shareholders who are Accredited Investors,
and each certificate issued in transfer thereof, will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 

(b) Securities Act Legend - Non-U.S. Persons. The certificates evidencing the
Acquiror Shares issued to those Shareholders who are not U.S. persons, and each
certificate issued in transfer thereof, will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED (2) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES




LAWS OR (3) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY




AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO
THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
THE SECURITIES ACT.





6




--------------------------------------------------------------------------------

(c) Other Legends. The certificates representing such Acquiror Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable Law, including, without limitation, any U.S. state
corporate and state securities law, or contract.

 

(d) Opinion. No Shareholder will transfer any or all of the Acquiror Shares
pursuant to Regulation S or absent an effective registration statement under the
Securities Act and applicable state securities law covering the disposition of
such Shareholder's Acquiror Shares, without first providing the Acquiror with an
opinion of counsel (which counsel and opinion are reasonably satisfactory to the
Acquiror) to the effect that such transfer will be made in compliance with
Regulation S or will be exempt from the registration and the prospectus delivery
requirements of the Securities Act and the registration or qualification
requirements of any applicable U.S. state securities laws.

 

(e) Consent. Each Shareholder understands and acknowledges that the Acquiror may
refuse to transfer the Acquiror Shares, unless such Shareholder complies with
this Section 4.2.5 and any other restrictions on transferability set forth in
Exhibits E and F. Each Shareholder consents to the Acquiror making a notation on
its records or giving instructions to any transfer agent of the Acquiror's
Common Stock in order to implement the restrictions on transfer of the Acquiror
Shares.

 

SECTION V

REPRESENTATIONS AND WARRANTIES BY THE COMPANY




The Company represents and warrants to the Acquiror as follows:

 

5.1

Organization and Qualification. The Company is duly incorporated and validly
existing under the laws of the State of Delaware, has all requisite authority
and power (corporate and other), governmental licenses, authorizations, consents
and approvals to carry on its business as presently conducted and as
contemplated to be conducted, to own, hold and operate its properties and assets
as now owned, held and operated by it, to enter into this Agreement, to carry
out the provisions hereof except where the failure to be so organized, existing
and in good standing or to have such authority or power will not, in the
aggregate, either (i) have a material adverse effect on the business, assets or
financial condition of the Company, or (ii) materially impair the ability of the
Company and the Shareholders each to perform their material obligations under
this Agreement (any of such effects or impairments, a "Material Adverse
Effect"). The Company is duly qualified, licensed or domesticated as a foreign
corporation in good standing in each jurisdiction wherein the nature of its
activities or its properties owned or leased makes such qualification, licensing
or domestication necessary, except where the failure to be so qualified,
licensed or domesticated will not have a Material Adverse Effect. Set forth on
Schedule 5.1 is a list of those jurisdictions in which the Company presently
conducts its business, owns, holds and operates its properties and assets.




5.2

Subsidiaries. Except as set forth on Schedule 5.2, the Company does not own
directly or indirectly, any equity or other ownership interest in any
corporation, partnership, joint venture or other entity or enterprise.




5.3

Articles of Incorporation and Bylaws. The copies of the Articles of Association
of the Company (the "Organizational Documents") that have been delivered to the
Acquiror prior to the execution of this Agreement are true and complete and have
not been amended or repealed. The Company is not in violation or breach of any
of the provisions of the Organizational Documents, except for such violations or
breaches as, in the aggregate, will not have a Material Adverse Effect.




5.4

Authorization and Validity of this Agreement. The execution, delivery and
performance by the Company of this Agreement and the recording of the transfer
of the Shares and the delivery of the Shares are within the Company's corporate
powers, have been duly authorized by all necessary corporate action, do not
require from the Board or Shareholders of the Company any consent or approval
that has not been validly and lawfully obtained, require no authorization,
consent, approval, license, exemption of or filing or registration with any
court or governmental department, commission, board, bureau, agency or
instrumentality of government that has not been validly and lawfully obtained,
filed or registered, as the case may be, except for those that, if not obtained
or made would not have a Material Adverse Effect.




5.5

No Violation. None of the execution, delivery or performance by the Company of
this Agreement or any other agreement or instrument contemplated hereby to which
the Company is a party, nor the consummation by the Company of the transactions
contemplated hereby will violate any provision of the Organizational Documents,
or violate or be in conflict with, or constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, or result in
the creation of imposition of any Lien under, any agreement or instrument to
which the Company is a party or by which the Company is or will be bound or
subject, or violate any laws.





7




--------------------------------------------------------------------------------

5.6

Binding Obligations. Assuming this Agreement has been duly and validly
authorized, executed and delivered by the Acquiror, the Acquiror Shareholders
and the Shareholders, this Agreement is, and as of the Closing each other
agreement or instrument contemplated hereby to which the Company is a party,
will have been duly authorized, executed and delivered by the Company and will
be the legal, valid and binding Agreement of the Company and is enforceable
against the Company in accordance with its terms, except as such enforcement is
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors rights generally.




5.7

Capitalization and Related Matters.




5.7.1

Capitalization. The authorized capital stock of the Company consists of 1,000
shares of Common Stock, of which 100 shares are issued and outstanding. Except
as set forth in Schedule 5.7.1, there are no outstanding or authorized options,
warrants, calls, subscriptions, rights (including any preemptive rights or
rights of first refusal), agreements or commitments of any character obligating
the Company to issue any shares of its Common Stock or any other Equity Security
of the Company. All issued and outstanding shares of the Company's capital stock
are duly authorized, validly issued, fully paid and nonassessable and have not
been issued in violation of any preemptive or similar rights.




5.7.2

No Redemption Requirements. Except as set forth in Schedule 5.7.2, there are no
outstanding contractual obligations (contingent or otherwise) of the Company to
retire, repurchase, redeem or otherwise acquire any outstanding shares of
capital stock of, or other ownership interests in, the Company or to provide
funds to or make any investment (in the form of a loan, capital contribution or
otherwise) in any other entity.




5.7.3

Duly Authorized. The exchange of the Shares has been duly authorized and, upon
delivery to the Acquiror of certificates therefore in accordance with the terms
of this Agreement, the Shares will have been validly issued and fully paid and
will be nonassessable, have the rights, preferences and privileges specified,
will be free of preemptive rights and will be free and clear of all Liens and
restrictions, other than Liens set forth on Schedule 5.7.3 or that might have
been created by the Acquiror and restrictions on transfer imposed by this
Agreement and the Securities Act.




5.8

Shareholders. Exhibit BB contains a true and complete list of the names and
addresses of the record and beneficial holders of all of the outstanding Equity
Securities of the Company. Except as expressly provided in this Agreement, no
Holder of Shares or any other security of the Company or any other Person is
entitled to any preemptive right, right of first refusal or similar right as a
result of the issuance of the shares or otherwise. There is no voting trust,
agreement or arrangement among any of the Holders of any Equity Securities of
the Company affecting the exercise of the voting rights of any such Equity
Securities.




5.9

Compliance with Laws and Other Instruments. Except as would not have a Material
Adverse Effect, the business and operations of the Company have been and are
being conducted in accordance with all applicable foreign, federal, state and
local laws, rules and regulations and all applicable orders, injunctions,
decrees, writs, judgments, determinations and awards of all courts and
governmental agencies and instrumentalities. Except as would not have a Material
Adverse Effect, the Company is not, and is not alleged to be, in violation of,
or (with or without notice or lapse of time or both) in default under, or in
breach of, any term or provision of the Organizational Documents or of any
indenture, loan or credit agreement, note, deed of trust, mortgage, security
agreement or other material agreement, lease, license or other instrument,
commitment, obligation or arrangement to which the Company is a party or by
which any of the Company's properties, assets or rights are bound or affected.
To the knowledge of the Company, no other party to any material contract,
agreement, lease, license, commitment, instrument or other obligation to which
the Company is a party is (with or without notice or lapse of time or both) in
default thereunder or in breach of any term thereof. The Company is not subject
to any obligation or restriction of any kind or character, nor is there, to the
knowledge of the Company, any event or circumstance relating to the Company that
materially and adversely affects in any way its business, properties, assets or
prospects or that prohibits the Company from entering into this Agreement or
would prevent or make burdensome its performance of or compliance with all or
any part of this Agreement or the consummation of the transactions contemplated
hereby or thereby.




5.10

Certain Proceedings. There is no pending Proceeding that has been commenced
against the Company and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated in this Agreement. To the Company's knowledge, no such Proceeding
has been threatened.




5.11

No Brokers or Finders. Except as disclosed in Schedule 5.11, no person has, or
as a result of the transactions contemplated herein will have, any right or
valid claim against the Company for any commission, fee or other compensation as
a finder or broker, or in any similar capacity, and the Company will indemnify
and hold the Acquiror harmless against any liability or expense arising out of,
or in connection with, any such claim.





8




--------------------------------------------------------------------------------

5.12

Title to and Condition of Properties. The Company owns or holds under valid
leases or other rights to use all real property, plants, machinery and equipment
necessary for the conduct of the business of the Company as presently conducted,
except where the failure to own or hold such property, plants, machinery and
equipment would not have a Material Adverse Effect on the Company. The material
buildings, plants, machinery and equipment necessary for the conduct of the
business of the Company as presently conducted are structurally sound, are in
good operating condition and repair and are adequate for the uses to which they
are being put, in each case, taken as a whole, and none of such buildings,
plants, machinery or equipment is in need of maintenance or repairs, except for
ordinary, routine maintenance and repairs that are not material in nature or
cost.




5.13

Board Recommendation. The Board has, by unanimous written consent, determined
that this Agreement and the transactions contemplated by this Agreement, are
advisable and in the best interests of the Company's Shareholders.

 

SECTION VI

REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR AND

THE ACQUIROR SHAREHOLDERS

 

The Acquiror and the Acquiror Shareholders, jointly and severally, represents
and warrants to the Shareholders and the Company as follows:

 

6.1

Organization and Qualification. Each of the Acquiror Companies is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, has all requisite authority and power (corporate
and other), governmental licenses, authorizations, consents and approvals to
carry on its business as presently conducted and to own, hold and operate its
properties and assets as now owned, held and operated by it, except where the
failure to be so organized, existing and in good standing, or to have such
authority and power, governmental licenses, authorizations, consents or
approvals would not have a Material Adverse Effect. Each of the Acquiror
Companies is duly qualified, licensed or domesticated as a foreign corporation
in good standing in each jurisdiction wherein the nature of its activities or
its properties owned, held or operated makes such qualification, licensing or
domestication necessary, except where the failure to be so duly qualified,
licensed or domesticated and in good standing would not have a Material Adverse
Effect. Schedule 6.1 sets forth a true, correct and complete list of each
Acquiror Company's jurisdiction of organization and each other jurisdiction in
which such Acquiror Company presently conducts its business or owns, holds and
operates its properties and assets.




6.2

Subsidiaries. Except as set forth on Schedule 6.2, no Acquiror Company owns,
directly or indirectly, any equity or other ownership interest in any
corporation, partnership, joint venture or other entity or enterprise.




6.3

Organizational Documents. True, correct and complete copies of the
Organizational Documents of each Acquiror Company have been delivered to the
Company prior to the execution of this Agreement, and no action has been taken
to amend or repeal such Organizational Documents except for the filing of the
Amendment to Certificate of Incorporation of the Acquiror, dated July 2009. No
Acquiror Company is in violation or breach of any of the provisions of its
Organizational Documents, except for such violations or breaches as would not
have a Material Adverse Effect.




6.4

Authorization. The Acquiror has all requisite authority and power (corporate and
other), governmental licenses, authorizations, consents and approvals to enter
into this Agreement and each of the Transaction Documents to which the Acquiror
is a party, to consummate the transactions contemplated by this Agreement and
each of the Transaction Documents to which the Acquiror is a party and to
perform its obligations under this Agreement and each of the Transaction
Documents to which the Acquiror is a party. The execution, delivery and
performance by the Acquiror of this Agreement and each of the Transaction
Documents to which the Acquiror is a party have been duly authorized by all
necessary corporate action and do not require from the Acquiror Board or the
stockholders of the Acquiror any consent or approval that has not been validly
and lawfully obtained. The execution, delivery and performance by the Acquiror
of this Agreement and each of the Transaction Documents to which the Acquiror is
a party requires no authorization, consent, approval, license, exemption of or
filing or registration with any Governmental Authority or other Person other
than such customary filings with the Commission for transactions of the type
contemplated by this Agreement, if required.





9




--------------------------------------------------------------------------------

6.5

No Violation. Neither the execution or delivery by the Acquiror of this
Agreement or any Transaction Document to which the Acquiror is a party, nor the
consummation or performance by the Acquiror of the transactions contemplated
hereby or thereby will, directly or indirectly, (a) contravene, conflict with,
or result in a violation of any provision of the Organizational Documents of any
Acquiror Company; (b) contravene, conflict with, constitute a default (or an
event or condition which, with notice or lapse of time or both, would constitute
a default) under, or result in the termination or acceleration of, or result in
the imposition or creation of any Lien under, any agreement or instrument to
which any Acquiror Company is a party or by which the properties or assets of
any Acquiror Company are bound; (c) contravene, conflict with, or result in a
violation of, any Law or Order to which any Acquiror Company, or any of the
properties or assets owned or used by any Acquiror Company, may be subject; or
(d) contravene, conflict with, or result in a violation of, the terms or
requirements of, or give any Governmental Authority the right to revoke,
withdraw, suspend, cancel, terminate or modify, any licenses, permits,
authorizations, approvals, franchises or other rights held by any Acquiror
Company or that otherwise relate to the business of, or any of the properties or
assets owned or used by, any Acquiror Company, except, in the case of clause
(b), (c), or (d), for any such contraventions, conflicts, violations, or other
occurrences as would not have a Material Adverse Effect.




6.6

Binding Obligations. Assuming this Agreement and the Transaction Documents have
been duly and validly authorized, executed and delivered by the parties thereto
other than the Acquiror, this Agreement has been, and as of the Closing each of
the Transaction Documents to which the Acquiror is a party will be, duly
authorized, executed and delivered by the Acquiror and constitutes or will
constitute, as the case may be, the legal, valid and binding obligations of the
Acquiror, enforceable against the Acquiror in accordance with their respective
terms, except as such enforcement is limited by general equitable principles, or
by bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.




6.7

Securities Laws. Assuming the accuracy of the representations and warranties of
the Shareholders contained in Section 4 and Exhibits E and F, the issuance of
the Acquiror Shares pursuant to this Agreement are and will be (a) exempt from
the registration and prospectus delivery requirements of the Securities Act, and
(b) accomplished in conformity with all applicable federal securities laws.




6.8

Capitalization and Related Matters.




6.8.1

Capitalization. The authorized capital stock of the Acquiror consists of
250,000,000shares of the Acquiror's Common Stock, of which 10,000,000 shares are
issued and outstanding, and 1,000,000 shares of preferred stock, none of which
are issued and outstanding. All issued and outstanding shares of the Acquiror's
Common Stock are duly authorized, validly issued, fully paid and nonassessable,
and have not been issued in violation of any preemptive or similar rights. On
the Closing Date, the Acquiror will have sufficient authorized and unissued
Acquiror's Common Stock to consummate the transactions contemplated hereby.
Except as disclosed in Schedule 6.8.1 or the SEC Documents, there are no
outstanding options, warrants, purchase agreements, participation agreements,
subscription rights, conversion rights, exchange rights or other securities or
contracts that could require the Acquiror to issue, sell or otherwise cause to
become outstanding any of its authorized but unissued shares of capital stock or
any securities convertible into, exchangeable for or carrying a right or option
to purchase shares of capital stock or to create, authorize, issue, sell or
otherwise cause to become outstanding any new class of capital stock. There are
no outstanding stockholders' agreements, voting trusts or arrangements,
registration rights agreements, rights of first refusal or other contracts
pertaining to the capital stock of the Acquiror. The issuance of all of the
shares of Acquiror's Common Stock described in this Section 6.8.1 have been in
compliance with U.S. federal securities laws.




6.8.2

No Redemption Requirements. Except as set forth in Schedule 6.8.2 or in the SEC
Documents, there are no outstanding contractual obligations (contingent or
otherwise) of the Acquiror to retire, repurchase, redeem or otherwise acquire
any outstanding shares of capital stock of, or other ownership interests in, the
Acquiror or to provide funds to or make any investment (in the form of a loan,
capital contribution or otherwise) in any other Person.




6.8.3

Duly Authorized. The issuance of the Acquiror Shares has been duly authorized
and, upon delivery to the Shareholders of certificates therefore in accordance
with the terms of this Agreement, the Acquiror Shares will have been validly
issued and fully paid, and will be nonassessable, have the rights, preferences
and privileges specified, will be free of preemptive rights and will be free and
clear of all Liens and restrictions, other than Liens created by the
Shareholders and restrictions on transfer imposed by this Agreement and the
Securities Act or any lock-up agreements.





10




--------------------------------------------------------------------------------

6.8.4

Subsidiaries. The capitalization of each Acquiror Subsidiary, if any, is as set
forth on Schedule 6.8.4. The issued and outstanding shares of capital stock of
each Acquiror Subsidiary set forth on such schedule have been duly authorized
and are validly issued and outstanding, fully paid and non-assessable, and
constitute all of the issued and outstanding capital stock of such Acquiror
Subsidiary. The owners of the shares of each of the Acquiror Subsidiaries set
forth on Schedule 6.8.4 own, and have good, valid and marketable title to, all
shares of capital stock of such Subsidiaries. There are no outstanding or
authorized options, warrants, purchase agreements, participation agreements,
subscription rights, conversion rights, exchange rights or other securities or
contracts that could require any of the Acquiror Subsidiaries to issue, sell or
otherwise cause to become outstanding any of its respective authorized but
unissued shares of capital stock or any securities convertible into,
exchangeable for or carrying a right or option to purchase shares of capital
stock or to create, authorize, issue, sell or otherwise cause to become
outstanding any new class of capital stock. There are no outstanding
stockholders' agreements, voting trusts or arrangements, registration rights
agreements, rights of first refusal or other contracts pertaining to the capital
stock of any of the Acquiror Subsidiaries. None of the outstanding shares of
capital stock of any of the Acquiror Subsidiaries has been issued in violation
of any rights of any Person or in violation of any Law.

 

6.9

Compliance with Laws. Except as would not have a Material Adverse Effect, the
business and operations of each Acquiror Company have been and are being
conducted in accordance with all applicable Laws and Orders. Except as would not
have a Material Adverse Effect, no Acquiror Company has received notice of any
violation (or any Proceeding involving an allegation of any violation) of any
applicable Law or Order by or affecting such Acquiror Company and, to the
knowledge of the Acquiror, no Proceeding involving an allegation of violation of
any applicable Law or Order is threatened or contemplated. Except as would not
have a Material Adverse Effect, no Acquiror Company is subject to any obligation
or restriction of any kind or character, nor is there, to the knowledge of the
Acquiror, any event or circumstance relating to any Acquiror Company that
materially and adversely affects in any way its business, properties, assets or
prospects or that prohibits the Acquiror from entering into this Agreement or
would prevent or make burdensome its performance of or compliance with all or
any part of this Agreement or the consummation of the transactions contemplated
hereby.




6.10

Certain Proceedings. There is no pending Proceeding that has been commenced
against the Acquiror and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated by this Agreement. To the knowledge of the Acquiror, no such
Proceeding has been threatened.




6.11

No Brokers or Finders. Except as disclosed in Schedule 6.11, no Person has, or
as a result of the transactions contemplated herein will have, any right or
valid claim against any Acquiror Company for any commission, fee or other
compensation as a finder or broker, or in any similar capacity, and the Acquiror
will indemnify and hold the Company harmless against any liability or expense
arising out of, or in connection with, any such claim.




6.12

Absence of Undisclosed Liabilities. Except as set forth on Schedule 6.12 or in
the SEC Documents, no Acquiror Company has any debt, obligation or liability
(whether accrued, absolute, contingent, liquidated or otherwise, whether due or
to become due, whether or not known to such Acquiror Company) arising out of any
transaction entered into at or prior to the Closing or any act or omission at or
prior to the Closing, except to the extent set forth on or reserved against on
the Acquiror Balance Sheet. Except as set forth on Schedule 6.12, no Acquiror
Company has incurred any liabilities or obligations under agreements entered
into, in the usual and ordinary course of business since March 31, 2009.
Notwithstanding the foregoing, all liabilities will be discharged prior to or at
the Closing so that, at the Closing, the Acquiror will have no direct,
contingent or other obligations of any kind or any commitment or contractual
obligations of any kind and description.




6.13

Changes. Except as set forth on Schedule 6.13 or in the SEC Documents, no
Acquiror Company has, since March 31, 2009:




6.13.1

Ordinary Course of Business. Conducted its business or entered into any
transaction other than in the usual and ordinary course of business, except for
this Agreement.




6.13.2

Adverse Changes. Suffered or experienced any change in, or affecting, its
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects other than changes, events or
conditions in the usual and ordinary course of its business, none of which would
have a Material Adverse Effect;




6.13.3

Loans. Made any loans or advances to any Person other than travel advances and
reimbursement of expenses made to employees, officers and directors in the
ordinary course of business;




6.13.4

Liens. Created or permitted to exist any Lien on any material property or asset
of the Acquiror Companies, other than Permitted Liens;





11




--------------------------------------------------------------------------------

6.13.5

Capital Stock. Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any shares of its capital stock or any other of its securities or any
Equity Security, or altered the term of any of its outstanding securities or
made any change in its outstanding shares of capital stock or its capitalization
(except by way of amended Certificate of Incorporation) whether by reason of
reclassification, recapitalization, stock split, combination, exchange or
readjustment of shares, stock dividend or otherwise;




6.13.6

Dividends. Declared, set aside, made or paid any dividend or other distribution
to any of its stockholders;




6.13.7

Material Acquiror Contracts. Terminated or modified any Material Acquiror
Contract, except for termination upon expiration in accordance with the terms
thereof;




6.13.8

Claims. Released, waived or cancelled any claims or rights relating to or
affecting such Acquiror Company in excess of $10,000 in the aggregate or
instituted or settled any Proceeding involving in excess of $10,000 in the
aggregate;




6.13.9

Discharged Liabilities. Paid, discharged or satisfied any claim, obligation or
liability in excess of $10,000 in the aggregate, except for liabilities incurred
prior to the date of this Agreement in the ordinary course of business;




6.13.10

Indebtedness. Created, incurred, assumed or otherwise become liable for any
Indebtedness in excess of $10,000 in the aggregate, other than professional fees
(as indicated in Schedule 6.13.10);




6.13.11

Guarantees. Guaranteed or endorsed in a material amount any obligation or net
worth of any Person;




6.13.12

Acquisitions. Acquired the capital stock or other securities or any ownership
interest in, or substantially all of the assets of, any other Person;




6.13.13

Accounting. Changed its method of accounting or the accounting principles or
practices utilized in the preparation of its financial statements, other than as
required by GAAP;




6.13.14

Agreements. Except as set forth on Schedule 6.13.14 or in the SEC Documents,
entered into any agreement, or otherwise obligated itself, to do any of the
foregoing.




6.14

Material Acquiror Contracts. Except to the extent already filed with the SEC
Documents, (and available on its “Edgar” database) the Acquiror has made
available to the Company, prior to the date of this Agreement, true, correct and
complete copies of each written Material Acquiror Contract, including each
amendment, supplement and modification thereto.




6.14.1

No Defaults. Each Material Acquiror Contract is a valid and binding agreement of
the Acquiror Company that is party thereto, and is in full force and effect.
Except as would not have a Material Adverse Effect, no Acquiror Company is in
breach or default of any Material Acquiror Contract to which it is a party and,
to the knowledge of the Acquiror, no other party to any Material Acquiror
Contract is in breach or default thereof. Except as would not have a Material
Adverse Effect, no event has occurred or circumstance exists that (with or
without notice or lapse of time) would (a) contravene, conflict with or result
in a violation or breach of, or become a default or event of default under, any
provision of any Material Acquiror Contract or (b) permit any Acquiror Company
or any other Person the right to declare a default or exercise any remedy under,
or to accelerate the maturity or performance of, or to cancel, terminate or
modify any Material Acquiror Contract. No Acquiror Company has received notice
of the pending or threatened cancellation, revocation or termination of any
Material Acquiror Contract to which it is a party. There are no renegotiations
of, or attempts to renegotiate, or outstanding rights to renegotiate any
material terms of any Material Acquiror Contract.

 

6.15

Employees.

 

6.15.1

Except as set forth on Schedule 6.15.1, the Acquiror Companies have no
employees, independent contractors or other Persons providing research or other
services to them. Except as would not have a Material Adverse Effect, each
Acquiror Company is in full compliance with all Laws regarding employment,
wages, hours, benefits, equal opportunity, collective bargaining, the payment of
Social Security and other taxes, occupational safety and health and plant
closing. No Acquiror Company is liable for the payment of any compensation,
damages, taxes, fines, penalties or other amounts, however designated, for
failure to comply with any of the foregoing Laws.




6.15.2

No director, officer or employee of any Acquiror Company is a party to, or is
otherwise bound by, any contract (including any confidentiality, noncompetition
or proprietary rights agreement) with any other Person that in any way adversely
affects or will materially affect (a) the performance of his or her duties as a
director, officer or employee of such Acquiror Company or (b) the ability of
such Acquiror Company to conduct its business. Except as set forth on Schedule
6.15.2, each employee of each Acquiror Company is employed on an at-will basis
and no Acquiror Company has any contract with any of its employees which would
interfere with such Acquiror Company's ability to discharge its employees.





12




--------------------------------------------------------------------------------

6.16

Tax Returns and Audits.




6.16.1

Tax Returns. The Acquiror Companies have filed all material Tax Returns required
to be filed by or on behalf of the Acquiror Companies and have paid all material
Taxes of each Acquiror Company required to have been paid (whether or not
reflected on any Tax Return). Except as set forth on Schedule 6.16.1, (a) no
Governmental Authority in a jurisdiction where an Acquiror Company does not file
Tax Returns has made a claim, assertion or threat to such Acquiror Company that
such Acquiror Company is or may be subject to taxation by such jurisdiction; (b)
there are no Liens with respect to Taxes on any Acquiror Company's property or
assets other than Permitted Liens; and (c) there are no Tax rulings, requests
for rulings, or closing agreements relating to any Acquiror Company for any
period (or portion of a period) that would affect any period after the date
hereof. Acquiror has suffered losses and no taxes are due




6.16.2

No Adjustments, Changes. No Acquiror Company nor any other Person on behalf of
any Acquiror Company (a) has executed or entered into a closing agreement
pursuant to Section 7121 of the Code or any predecessor provision thereof or any
similar provision of state, local or foreign law; or (b) has agreed to or is
required to make any adjustments pursuant to Section 481(a) of the Code or any
similar provision of state, local or foreign law.




6.16.3

No Disputes. There is no pending audit, examination, investigation, dispute,
proceeding or claim with respect to any Taxes of the Acquiror Companies, nor is
any such claim or dispute pending or contemplated. The Acquiror has delivered to
the Company true, correct and complete copies of all Tax Returns, if any,
examination reports and statements of deficiencies assessed or asserted against
or agreed to by the Acquiror Companies since their inception and any and all
correspondence with respect to the foregoing.




6.16.4

Not a U.S. Real Property Holding Corporation. The Acquiror is not and has not
been a United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code at any time during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code.




6.16.5

No Tax Allocation, Sharing. The Acquiror is not a party to any Tax allocation or
sharing agreement. No Acquiror Company (a) has been a member of a Tax Group
filing a consolidated income Tax Return under Section 1501 of the Code (or any
similar provision of state, local or foreign law), and (b) has any liability for
Taxes for any Person under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or foreign law) as a transferee or successor, by
contract or otherwise.




6.16.6

No Other Arrangements. No Acquiror Company is a party to any agreement, contract
or arrangement for services that would result, individually or in the aggregate,
in the payment of any amount that would not be deductible by reason of Section
162(m), 280G or 404 of the Code. The Acquiror Companies are not "consenting
corporations" within the meaning of Section 341(f) of the Code. The Acquiror
Companies do not have any "tax-exempt bond financed property" or "tax-exempt use
property" within the meaning of Section 168(g) or (h), respectively of the Code.
No Acquiror Company has any outstanding closing agreement, ruling request,
request for consent to change a method of accounting, subpoena or request for
information to or from a Governmental Authority in connection with any Tax
matter. During the last two years, none of the Acquiror Companies has engaged in
any exchange with a related party (within the meaning of Section 1031(f) of the
Code) under which gain realized was not recognized by reason of Section 1031 of
the Code. The Company is not a party to any reportable transaction within the
meaning of Treasury Regulation Section 1.6011-4.




6.17

Material Assets. The financial statements of the Acquiror set forth in the SEC
Documents reflect the material properties and assets (real and personal) owned
or leased by each Acquiror Company.




6.18

Insurance Coverage. The Acquiror has made available to the Company, prior to the
date of this Agreement, true, correct and complete copies of any insurance
policies maintained by each Acquiror Company on its properties and assets.
Except as would not have a Material Adverse Effect, all of such policies (a)
taken together, provide adequate insurance coverage for the properties, assets
and operations of each Acquiror Company for all risks normally insured against
by a Person carrying on the same business as such Acquiror Company, and (b) are
sufficient for compliance with all applicable Laws and Material Acquiror
Contracts. Except as would not have a Material Adverse Effect, all of such
policies are valid, outstanding and in full force and effect and, by their
express terms, will continue in full force and effect following the consummation
of the transactions contemplated by this Agreement. Except as set forth on
Schedule 6.18, no Acquiror Company has received (a) any refusal of coverage or
any notice that a defense will be afforded with reservation of rights, or (b)
any notice of cancellation or any other indication that any insurance policy is
no longer in full force or effect or will not be renewed or that the issuer of
any policy is not willing or able to perform its obligations thereunder. All
premiums due on such insurance policies on or prior to the date hereof have been
paid. There are no pending claims with respect to any Acquiror Company or its
properties or assets under any such insurance policies, and there are no claims
as to which the insurers have notified any Acquiror Company that they intend to
deny liability. There is no existing default under any such insurance policies.





13




--------------------------------------------------------------------------------

6.19

Litigation; Orders. Except as set forth on Schedule 6.19, there is no Proceeding
(whether federal, state, local or foreign) pending or, to the knowledge of the
Acquiror, threatened against or affecting any Acquiror Company or any Acquiror
Company's properties, assets, business or employees. To the knowledge of the
Acquiror, there is no fact that might result in or form the basis for any such
Proceeding. No Acquiror Company is subject to any Orders.




6.20

Licenses. Except as would not have a Material Adverse Effect, each Acquiror
Company possesses from the appropriate Governmental Authority all licenses,
permits, authorizations, approvals, franchises and rights that are necessary for
such Acquiror Company to engage in its business as currently conducted and to
permit such Acquiror Company to own and use its properties and assets in the
manner in which it currently owns and uses such properties and assets
(collectively, "Acquiror Permits"). No Acquiror Company has received notice from
any Governmental Authority or other Person that there is lacking any license,
permit, authorization, approval, franchise or right necessary for such Acquiror
Company to engage in its business as currently conducted and to permit such
Acquiror Company to own and use its properties and assets in the manner in which
it currently owns and uses such properties and assets. Except as would not have
a Material Adverse Effect, the Acquiror Permits are valid and in full force and
effect. Except as would not have a Material Adverse Effect, no event has
occurred or circumstance exists that may (with or without notice or lapse of
time): (a) constitute or result, directly or indirectly, in a violation of or a
failure to comply with any Acquiror Permit; or (b) result, directly or
indirectly, in the revocation, withdrawal, suspension, cancellation or
termination of, or any modification to, any Acquiror Permit. No Acquiror Company
has received notice from any Governmental Authority or any other Person
regarding: (a) any actual, alleged, possible or potential contravention of any
Acquiror Permit; or (b) any actual, proposed, possible or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to, any
Acquiror Permit. All applications required to have been filed for the renewal of
such Company Permits have been duly filed on a timely basis with the appropriate
Persons, and all other filings required to have been made with respect to such
Acquiror Permits have been duly made on a timely basis with the appropriate
Persons. All Acquiror Permits are renewable by their terms or in the ordinary
course of business without the need to comply with any special qualification
procedures or to pay any amounts other than routine fees or similar charges, all
of which have, to the extent due, been duly paid.

 

6.21

Interested Party Transactions. Except as disclosed in Schedule 6.21, no officer,
director or stockholder of any Acquiror Company or any Affiliate or "associate"
(as such term is defined in Rule 405 of the Commission under the Securities Act)
of any such Person, has or has had, either directly or indirectly, (1) an
interest in any Person which (a) furnishes or sells services or products which
are furnished or sold or are proposed to be furnished or sold by any Acquiror
Company, or (b) purchases from or sells or furnishes to, or proposes to purchase
from, sell to or furnish any Acquiror Company any goods or services; or (2) a
beneficial interest in any contract or agreement to which any Acquiror Company
is a party or by which it may be bound or affected.

 

6.22

Governmental Inquiries. The Acquiror has provided to the Company a copy of each
material written inspection report, questionnaire, inquiry, demand or request
for information received by any Acquiror Company from any Governmental
Authority, and the applicable Acquiror Company's response thereto, and each
material written statement, report or other document filed by any Acquiror
Company with any Governmental Authority, except for those available on the
Securities and Exchange Commission EDGAR database.

 

6.23

Bank Accounts and Safe Deposit Boxes. Schedule 6.23 discloses the title and
number of each bank or other deposit or financial account, and each lock box and
safety deposit box used by each Acquiror Company, the financial institution at
which that account or box is maintained and the names of the persons authorized
to draw against the account or otherwise have access to the account or box, as
the case may be.

 

6.24

Intellectual Property. No Acquiror Company owns, uses or licenses any
Intellectual Property in its business as presently conducted, except as set
forth in the SEC Documents.

 

6.25

Title to and Condition of Properties. Except as would not have a Material
Adverse Effect, each Acquiror Company owns (with good and marketable title in
the case of real property) or holds under valid leases or other rights to use
all real property, plants, machinery, equipment and other personal property
necessary for the conduct of its business as presently conducted, free and clear
of all Liens, except Permitted Liens. The material buildings, plants, machinery
and equipment necessary for the conduct of the business of each Acquiror Company
as presently conducted are structurally sound, are in good operating condition
and repair and are adequate for the uses to which they are being put, and none
of such buildings, plants, machinery or equipment is in need of maintenance or
repairs, except for ordinary, routine maintenance and repairs that are not
material in nature or cost.





14




--------------------------------------------------------------------------------

6.26

SEC Documents; Financial Statements. Except as set forth on Schedule 6.26, the
Acquiror has filed all reports required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the three years
preceding the date hereof (or such shorter period as the Acquiror was required
by law to file such material) (the foregoing materials being collectively
referred to herein as the "SEC Documents") and, while not having filed all such
SEC Documents prior to the expiration of any extension(s), is nevertheless
current with respect to its Exchange Act filing requirements. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statement therein, in light of the circumstances under which
they were made, not misleading. All material agreements to which the Acquiror is
a party or to which the property or assets of the Acquiror are subject have been
appropriately filed as exhibits to the SEC Documents as and to the extent
required under the Exchange Act. The financial statements of the Acquiror
included in the SEC Documents comply in all material respects with applicable
accounting requirement and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing, were prepared in accordance
with GAAP applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto, or, in the case of unaudited statements
as permitted by Form 10-Q of the Commission), and fairly present in all material
respects (subject in the case of unaudited statements, to normal, recurring
audit adjustments) the financial position of the Acquiror as at the dates
thereof and the results of its operations and cash flows for the periods then
ended. The Acquiror's Common Stock is listed on the OTC Bulletin Board, under
the symbol LBGE and the Acquiror is not aware of any facts which would make the
Acquiror's Common Stock ineligible for continued quotation on the OTC Bulletin
Board.




6.27

Stock Option Plans; Employee Benefits.




6.27.1

Set forth on Schedule 6.27.1 is a complete list of all stock option plans
providing for the grant by the Acquiror of stock options to directors, officers
or employees. Except as disclosed on Schedule 6.27.1, all such stock option
plans are Approved Plans.




6.27.2

None of the Acquiror Companies has any employee benefit plans or arrangements
covering their present and former employees or providing benefits to such
persons in respect of services provided such Acquiror Company.




6.27.3

Neither the consummation of the transactions contemplated hereby alone, nor in
combination with another event, with respect to each director, officer, employee
and consultant of the Acquiror, will result in (a) any payment (including,
without limitation, severance, unemployment compensation or bonus payments)
becoming due from the Acquiror, (b) any increase in the amount of compensation
or benefits payable to any such individual or (c) any acceleration of the
vesting or timing of payment of compensation payable to any such individual. No
agreement, arrangement or other contract of the Acquiror provides benefits or
payments contingent upon, triggered by, or increased as a result of a change in
the ownership or effective control of the Acquiror.




6.28

Environmental and Safety Matters. Except as set forth on Schedule 6.28 or in the
SEC Documents and except as would not have a Material Adverse Effect:

 

6.28.1

Each Acquiror Company has at all time been and is in compliance with all
Environmental Laws applicable to such Acquiror Company.




6.28.2

There are no Proceedings pending or threatened against any Acquiror Company
alleging the violation of any Environmental Law or Environmental Permit
applicable to such Acquiror Company or alleging that the Acquiror is a
potentially responsible party for any environmental site contamination.




6.28.3

Neither this Agreement nor the consummation of the transactions contemplated by
this Agreement shall impose any obligations to notify or obtain the consent of
any Governmental Authority or third Persons under any Environmental Laws
applicable to any Acquiror Company.




6.29

Money Laundering Laws. The operations of the Acquiror Companies are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all U.S. and non-U.S. jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority (collectively, the "Money Laundering
Laws") and no Proceeding involving any Acquiror Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Acquiror,
threatened.

 

6.30

Board Recommendation. The Acquiror Board, at a meeting duly called and held, has
determined that this Agreement and the transactions contemplated by this
Agreement are advisable and in the best interests of the Acquiror's stockholders
and has duly authorized this Agreement and the transactions contemplated by this
Agreement.





15




--------------------------------------------------------------------------------

SECTION VII

COVENANTS OF THE COMPANY AND THE SHAREHOLDERS

 

7.1

Access and Investigation. Between the date of this Agreement and the Closing
Date, the Company will, and will cause each Company Subsidiary to, (a) afford
the Acquiror and its agents, advisors and attorneys during normal business
hours, full and free access to Company's personnel, properties, contracts, books
and records, and other documents and data, (b) furnish the Acquiror and its
agents, advisors and attorneys with copies of all such contracts, books and
records, and other existing documents and data as the Acquiror may reasonably
request, and (c) furnish the Acquiror and its agents, advisors and attorneys
with such additional financial, operating, and other data and information as the
Acquiror may reasonably request.




7.2

Operation of the Business of the Company.

 

7.2.1

Between the date of this Agreement and the Closing Date, the Company will, and
will cause each Company Subsidiary to:

(a) conduct its business only in the ordinary course of business;




(b) use its best efforts to preserve intact its current business organization
and business relationships, including, without limitation, relationships with
suppliers, customers, landlords, creditors, officers, employees and agents; and




(c) otherwise report periodically to the Acquiror concerning the status of its
business, operations, and finances.




7.3

No Transfers of Capital Stock.




7.3.1

Between the date of this Agreement and the Closing Date, the Shareholders shall
not assign, transfer, mortgage, pledge or otherwise dispose of any or all of the
Shares (or any interest therein) or grant any Person the option or right to
acquire such Shares (or any interest therein).




7.3.2

Between the date of this Agreement and the Closing Date, the Company shall not,
and shall cause each Company Subsidiary not to, assign, transfer, mortgage,
pledge or otherwise dispose of any or all of the capital stock of any Acquired
Company (or any interest therein) or grant any Person the option or right to
acquire the capital stock of any Acquired Company (or any interest therein).

 

7.4

Required Filings and Approvals.




7.4.1

As promptly as practicable after the date of this Agreement, the Company will,
and will cause each Company Subsidiary to, make all filings required to be made
by it in order to consummate the transactions contemplated by this Agreement, if
applicable. Between the date of this Agreement and the Closing Date, the Company
will, and will cause each Company Subsidiary to, (a) cooperate with the Acquiror
with respect to all filings that the Acquiror elects to make or is required to
make in connection with the transactions contemplated by this Agreement, and (b)
cooperate with the Acquiror in obtaining any consents or approvals required to
be obtained by the Acquiror in connection herewith.




7.4.2

Deliberately Deleted




7.5

Notification. Between the date of this Agreement and the Closing Date, the
Company and the Shareholders will promptly notify the Acquiror in writing if the
Company, the Shareholders or any Company Subsidiary becomes aware of any fact or
condition that causes or constitutes a breach of any of the representations and
warranties of the Company or the Shareholders, as the case may be, as of the
date of this Agreement, or if the Company, any Shareholder or any Company
Subsidiary becomes aware of the occurrence after the date of this Agreement of
any fact or condition that would (except as expressly contemplated by this
Agreement) cause or constitute a breach of any such representation or warranty
had such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. Should any such fact or condition require
any change in the Schedules to this Agreement if the Schedules to the Agreement
were dated the date of the occurrence or discovery of any such fact or
condition, the Company or the Shareholders, as the case may be, will promptly
deliver to the Acquiror a supplement to the Schedules to the Agreement
specifying such change; provided, however, that such delivery shall not
materially adversely affect any rights of the Acquiror set forth herein,
including the right of the Acquiror to seek a remedy in damages for losses
incurred as a result of such supplemented disclosure. During the same period,
the Company and the Shareholders will, and will cause each Company Subsidiary
to, promptly notify the Acquiror of the occurrence of any breach of any covenant
of the Company or the Shareholders in this Section 7 or of the occurrence of any
event that may make the satisfaction of the conditions in Section 9 impossible
or unlikely.




7.6

Closing Conditions. Between the date of this Agreement and the Closing Date,
each of the Company and the Shareholders will use its commercially reasonable
efforts to cause the conditions in Section 9 to be satisfied.





16




--------------------------------------------------------------------------------

SECTION VIII

COVENANTS OF THE ACQUIROR

 

8.1

Access and Investigation. Between the date of this Agreement and the Closing
Date, the Acquiror will, and will cause each of the Acquiror Subsidiaries to,
(a) afford the Company and its agents, advisors and attorneys during normal
business hours full and free access to each Acquiror Company's personnel,
properties, contracts, books and records, and other documents and data, (b)
furnish the Company and its agents, advisors and attorneys with copies of all
such contracts, books and records, and other existing documents and data as the
Company may reasonably request, and (c) furnish the Company and its agents,
advisors and attorneys with such additional financial, operating, and other data
and information as the Company may reasonably request.




8.2

Operation of the Business of the Acquiror. Between the date of this Agreement
and the Closing Date, the Acquiror will, and will cause each of the Acquiror
Subsidiaries to:




8.2.1

conduct its business only in the ordinary course of business;




8.2.2

use its best efforts to preserve intact the current business organization and
business relationships, including, without limitation, relationships with
suppliers, customers, landlords, creditors, officers, employees and agents;




8.2.3

obtain the prior written consent of the Company prior to taking any action of
the type specified in Section 6.13 or entering into any Material Acquiror
Contract;




8.2.4

confer with the Company concerning operational matters of a material nature; and




8.2.5

otherwise report periodically to the Company concerning the status of its
business, operations, and finances.




8.3

Required Filings and Approvals.




8.3.1

As promptly as practicable after the date of this Agreement, the Acquiror will,
and will cause each of the Acquiror Subsidiaries to, make all filings legally
required to be made by it to consummate the transactions contemplated by this
Agreement. Between the date of this Agreement and the Closing Date, the Acquiror
will cooperate with the Company with respect to all filings that the Company is
legally required to make in connection with the transactions contemplated
hereby.




8.3.2

Deliberately Deleted




8.4

Notification. Between the date of this Agreement and the Closing Date, the
Acquiror will promptly notify the Company and the Shareholders in writing if the
Acquiror becomes aware of any fact or condition that causes or constitutes a
breach of any of the representations and warranties of the Acquiror, as of the
date of this Agreement, or if the Acquiror becomes aware of the occurrence after
the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition. Should any
such fact or condition require any change in the Schedules to this Agreement if
the Schedules to the Agreement were dated the date of the occurrence or
discovery of any such fact or condition, the Acquiror will promptly deliver to
the Company and the Shareholders a supplement to the Schedules to the Agreement
specifying such change; provided, however, that such delivery shall not
materially adversely affect any rights of the Shareholders set forth herein,
including the right of the Shareholders to seek a remedy in damages for losses
incurred as a result of such supplemented disclosure. During the same period,
the Acquiror will promptly notify the Company and the Shareholders of the
occurrence of any breach of any covenant of the Acquiror in this Section 8 or of
the occurrence of any event that may make the satisfaction of the conditions in
Section 10 impossible or unlikely.




8.5

Closing Conditions. Between the date of this Agreement and the Closing Date, the
Acquiror will use commercially reasonable efforts to cause the conditions in
Section 10 to be satisfied.





17




--------------------------------------------------------------------------------

8.6

Indemnification and Insurance.




8.6.1

The Acquiror shall to the fullest extent permitted under applicable Law or its
Organizational Documents, indemnify and hold harmless, each present and former
director, officer or employee of the Acquiror or any Acquiror Subsidiary
(collectively, the "Indemnified Parties") against any costs or expenses
(including attorneys' fees), judgments, fines, losses, claims, damages,
liabilities and amounts paid in settlement in connection with any Proceeding (x)
arising out of or pertaining to the transactions contemplated by this Agreement
or (y) otherwise with respect to any acts or omissions occurring at or prior to
the Closing Date, to the same extent as provided in the Acquiror's
Organizational Documents or any applicable contract or agreement as in effect on
the date hereof, in each case for a period of six years after the Closing Date.
In the event of any such Proceeding (whether arising before or after the Closing
Date), (i) any counsel retained by the Indemnified Parties for any period after
the Closing Date shall be reasonably satisfactory to the Acquiror, (ii) after
the Closing Date, the Acquiror shall pay the reasonable fees and expenses of
such counsel, promptly after statements therefore are received, provided that
the Indemnified Parties shall be required to reimburse the Acquiror for such
payments in the circumstances and to the extent required by the Acquiror's
Organizational Documents, any applicable contract or agreement or applicable
Law, and (iii) the Acquiror will cooperate in the defense of any such matter;
provided, however, that the Acquiror shall not be liable for any settlement
effected without its written consent (which consent shall not be unreasonably
withheld); and provided, further, that, in the event that any claim or claims
for indemnification are asserted or made within such six-year period, all rights
to indemnification in respect of any such claim or claims shall continue until
the disposition of any and all such claims. The Indemnified Parties as a group
may retain only one law firm to represent them in each applicable jurisdiction
with respect to any single action unless there is, under applicable standards of
professional conduct, a conflict on any significant issue between the positions
of any two or more Indemnified Parties, in which case each Indemnified Person
with respect to whom such a conflict exists (or group of such Indemnified
Persons who among them have no such conflict) may retain one separate law firm
in each applicable jurisdiction.




8.6.2

This Section 8.6 shall survive the consummation of the transactions contemplated
by this Agreement at the Closing Date, is intended to benefit the Indemnified
Parties and the Covered Persons, shall be binding on all successors and assigns
of the Acquiror and shall be enforceable by the Indemnified Parties and the
Covered Persons.




8.7

Rule 144 Reporting. With a view to making available to the Acquiror's
stockholders the benefit of certain rules and regulations of the Commission
which may permit the sale of the Acquiror Common Stock to the public without
registration, from and after the Closing Date, the Acquiror agrees to:




8.7.1

Make and keep public information available, as those terms are understood and
defined in Rule 144; and




8.7.2

File with the Commission, in a timely manner, all reports and other documents
required of the Acquiror under the Exchange Act.




8.8

SEC Documents. From and after the Closing Date, in the event the Commission
notifies the Acquiror of its intent to review any SEC Document filed prior to
Closing or the Acquiror receives any oral or written comments from the
Commission with respect to any SEC Document filed prior to Closing, the Acquiror
shall promptly notify the Acquiror Shareholders and the Acquiror Shareholders
shall fully cooperate with the Acquiror.




SECTION IX

CONDITIONS PRECEDENT TO THE ACQUIROR'S

OBLIGATION TO CLOSE

 

The Acquiror's obligation to acquire the Shares and to take the other actions
required to be taken by the Acquiror at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Acquiror, in whole or in part):

 

9.1

Accuracy of Representations. The representations and warranties of the Company
and the Shareholders set forth in this Agreement or in any Schedule or
certificate delivered pursuant hereto that are not qualified as to materiality
shall be true and correct in all material respects as of the date of this
Agreement, and shall be deemed repeated as of the Closing Date and shall then be
true and correct in all material respects, except to the extent a representation
or warranty is expressly limited by its terms to another date and without giving
effect to any supplemental Schedule. The representations and warranties of the
Company and the Shareholders set forth in this Agreement or in any Schedule or
certificate delivered pursuant hereto that are qualified as to materiality shall
be true and correct in all respects as of the date of this Agreement, and shall
be deemed repeated as of the Closing Date and shall then be true and correct in
all respects, except to the extent a representation or warranty is expressly
limited by its terms to another date and without giving effect to any
supplemental Schedule.





18




--------------------------------------------------------------------------------

9.2

Performance by the Company and Shareholders.




9.2.1

All of the covenants and obligations that the Company and Shareholders are
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been duly performed and
complied with in all material respects.




9.2.2

Each document required to be delivered by the Company and the Shareholders
pursuant to this Agreement at or prior to Closing must have been delivered.




9.3

No Force Majeur Event. Since March 31, 2009, there shall not have been any
delay, error, failure or interruption in the conduct of the business of any
Acquired Company, or any loss, injury, delay, damage, distress, or other
casualty, due to force majeur including but not limited to (a) acts of God; (b)
fire or explosion; (c) war, acts of terrorism or other civil unrest; or (d)
national emergency.




9.4

Certificate of Officer. The Company will have delivered to the Acquiror a
certificate, dated the Closing Date, executed by an officer of the Company,
certifying the satisfaction of the conditions specified in Sections 9.1, 9.2 and
9.3.




9.5

Certificate of Shareholders. Each Shareholder will have delivered to the
Acquiror a certificate, dated the Closing Date, executed by such Shareholder, if
a natural person, or an authorized officer of the Shareholder, if an entity,
certifying the satisfaction of the conditions specified in Sections 9.1 and 9.2.




9.6

Consents.

 

9.6.1

All material consents, waivers, approvals, authorizations or orders required to
be obtained, and all filings required to be made, by the Company and/or the
Shareholders for the authorization, execution and delivery of this Agreement and
the consummation by them of the transactions contemplated by this Agreement,
shall have been obtained and made by the Company or the Shareholders, as the
case may be, except where the failure to receive such consents, waivers,
approvals, authorizations or orders or to make such filings would not have a
Material Adverse Effect on the Company or the Acquiror.




9.6.2

Deliberately Deleted

 

9.7

Documents. The Company and the Shareholders must have caused the following
documents to be delivered to the Acquiror:




9.7.1

share certificates evidencing the number of Shares held by each Shareholder (as
set forth in Exhibit A), along with executed stock powers transferring such
Shares to the Acquiror;




9.7.2

a Secretary's Certificate of the Company, dated the Closing Date, certifying
attached copies of (A) the Organizational Documents of the Company and each
Company Subsidiary, (B) the resolutions of the Company Board and the
Shareholders approving this Agreement and the transactions contemplated hereby;
and (C) the incumbency of each authorized officer of the Company signing this
Agreement and any other agreement or instrument contemplated hereby to which the
Company is a party;




9.7.3

a certified certificate of good standing, or equivalent thereof, of the Company;




9.7.4

each of the Transaction Documents to which the Company and/or the Shareholders
is a party, duly executed; and




9.7.5

such other documents as the Acquiror may reasonably request for the purpose of
(i) evidencing the accuracy of any of the representations and warranties of the
Company and the Shareholders pursuant to Section 9.1, (ii) evidencing the
performance of, or compliance by the Company and the Shareholders with, any
covenant or obligation required to be performed or complied with by the Company
or the Shareholders, as the case may be, (iii) evidencing the satisfaction of
any condition referred to in this Section 9, or (iv) otherwise facilitating the
consummation or performance of any of the transactions contemplated by this
Agreement.




9.8

No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against the Acquiror, the Company or any Shareholder, or
against any Affiliate thereof, any Proceeding (which Proceeding remains
unresolved as of the Closing Date) (a) involving any challenge to, or seeking
damages or other relief in connection with, any of the transactions contemplated
by this Agreement, or (b) that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with any of the transactions
contemplated by this Agreement.




9.9

No Claim Regarding Stock Ownership or Consideration. There must not have been
made or threatened by any Person any claim asserting that such Person (a) is the
holder of, or has the right to acquire or to obtain beneficial ownership of the
Shares or any other stock, voting, equity, or ownership interest in, the
Company, or (b) is entitled to all or any portion of the Acquiror Shares.





19




--------------------------------------------------------------------------------

SECTION X

CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY

AND THE SHAREHOLDERS TO THE CLOSING




The Shareholders' obligation to transfer the Shares and the obligations of the
Company to take the other actions required to be taken by the Company at the
Closing are subject to the satisfaction, at or prior to the Closing, of each of
the following conditions (any of which may be waived by the Company and the
Shareholders, in whole or in part):




10.1

Accuracy of Representations. The representations and warranties of the Acquiror
and Acquiror Shareholders set forth in this Agreement or in any Schedule or
certificate delivered pursuant hereto that are not qualified as to materiality
shall be true and correct in all material respects as of the date of this
Agreement, and shall be deemed repeated as of the Closing Date and shall then be
true and correct in all material respects, except to the extent a representation
or warranty is expressly limited by its terms to another date and without giving
effect to any supplemental Schedule. The representations and warranties of the
Acquiror and Acquiror Shareholders set forth in this Agreement or in any
Schedule or certificate delivered pursuant hereto that are qualified as to
materiality shall be true and correct in all respects as of the date of this
Agreement, and shall be deemed repeated as of the Closing Date and shall then be
true and correct in all respects, except to the extent a representation or
warranty is expressly limited by its terms to another date and without giving
effect to any supplemental Schedule.




10.2

Performance by the Acquiror.




10.2.1

All of the covenants and obligations that the Acquiror and Acquiror Shareholders
are required to perform or to comply with pursuant to this Agreement at or prior
to the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been performed and complied
with in all respects.




10.2.2

Each document required to be delivered by the Acquiror and Acquiror Shareholders
pursuant to this Agreement must have been delivered.




10.3

No Force Majeur Event. Since March 31, 2009, there shall not have been any
delay, error, failure or interruption in the conduct of the business of any
Acquiror Company, or any loss, injury, delay, damage, distress, or other
casualty, due to force majeur including but not limited to (a) acts of God; (b)
fire or explosion; (c) war, acts of terrorism or other civil unrest; or (d)
national emergency.




10.4

Certificate of Officer. The Acquiror will have delivered to the Company a
certificate, dated the Closing Date, executed by an officer of the Acquiror,
certifying the satisfaction of the conditions specified in Sections 10.1, 10.2.
and 10.3.




10.5

Certificate of Acquiror Shareholders. The Acquiror Shareholders will have
delivered to the Company a certificate, dated the Closing Date, executed by such
Acquiror Shareholder, if a natural person or an authorized officer of the
Acquiror Shareholder, if an entity, certifying the satisfaction of the
conditions specified in Sections 10.1 and 10.2.




10.6

Consents.




10.6.1

All material consents, waivers, approvals, authorizations or orders required to
be obtained, and all filings required to be made, by the Acquiror for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by the Acquiror, except where the failure to receive such consents,
waivers, approvals, authorizations or orders or to make such filings would not
have a Material Adverse Effect on the Company or the Acquiror.




10.6.2

Deliberately Deleted




10.7

Documents. The Acquiror must have caused the following documents to be delivered
to the Company and/or the Shareholders:




10.7.1

share certificates evidencing each Shareholder's pro rata share of the Closing
Acquiror Shares (as set forth in Exhibit BB);




10.7.2

a Secretary's Certificate, dated the Closing Date certifying attached copies of
(A) the Organizational Documents of the Acquiror and each Acquiror Subsidiary,
(B) the resolutions of the Acquiror Board approving this Agreement and the
transactions contemplated hereby; and (C) the incumbency of each authorized
officer of the Acquiror signing this Agreement and any other agreement or
instrument contemplated hereby to which the Acquiror is a party;




10.7.3

a Certificate of Good Standing of the Acquiror;





20




--------------------------------------------------------------------------------

10.7.4

each of the Transaction Documents to which the Acquiror is a party, duly
executed; and




10.7.5

such other documents as the Company may reasonably request for the purpose of
(i) evidencing the accuracy of any representation or warranty of the Acquiror
pursuant to Section 10.1, (ii) evidencing the performance by the Acquiror of, or
the compliance by the Acquiror with, any covenant or obligation required to be
performed or complied with by the Acquiror, (iii) evidencing the satisfaction of
any condition referred to in this Section 10, or (iv) otherwise facilitating the
consummation of any of the transactions contemplated by this Agreement.




10.8

No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against the Acquiror, the Company or any Shareholder, or
against any Affiliate thereof, any Proceeding (which Proceeding remains
unresolved as of the Closing Date) (a) involving any challenge to, or seeking
damages or other relief in connection with, any of the transactions contemplated
hereby, or (b) that may have the effect of preventing, delaying, making illegal,
or otherwise interfering with any of the transactions contemplated hereby.




10.9

The executed letter of the Auditors of Acquiror indicating that nothing has come
to their attention that would cause them to change or modify their opinion on
the Acquiror’s most recent audited financial statements.




10.10

The signed certifications from all of the directors of the Acquiror confirming
the absence of any hidden or contingent liabilities other than those as
disclosed in the Form 10-K of the Acquiror for the fiscal year ended September
30, 2008 or in Forms 10-Q for quarters ended December 31, 2008 and March 31,
2009.




SECTION XI

TERMINATION




11.1

Termination Events. This Agreement may, by notice given prior to or at the
Closing, be terminated:




11.1.1

by mutual consent of the Acquiror and the Shareholders (acting jointly);




11.1.2

by the Acquiror, if any of the conditions in Section 9 have not been satisfied
as of the Closing Date or if satisfaction of such a condition is or becomes
impossible (other than through the failure of the Acquiror to comply with its
obligations under this Agreement) and the Acquiror has not waived such condition
on or before the Closing Date; or (ii) by the Shareholders (acting jointly), if
any of the conditions in Section 10 have not been satisfied as of the Closing
Date or if satisfaction of such a condition is or becomes impossible (other than
through the failure of any Shareholder to comply with its obligations under this
Agreement) and the Shareholders (acting jointly) have not waived such condition
on or before the Closing Date;




11.1.3

Deliberately Deleted;




11.1.4

by either the Acquiror or the Shareholders (acting jointly), if there shall have
been entered a final, non-appealable order or injunction of any Governmental
Authority restraining or prohibiting the consummation of the transactions
contemplated hereby;




11.1.5

by the Acquiror, if, prior to the Closing Date, the Company or any Shareholder
is in material breach of any representation, warranty, covenant or agreement
herein contained and such breach shall not be cured within 10 days of the date
of notice of default served by the Acquiror claiming such breach; provided,
however, that the right to terminate this Agreement pursuant to this Section
11.1.5 shall not be available to the Acquiror if the Acquiror is in material
breach of this Agreement at the time notice of termination is delivered;




11.1.6

by the Shareholders (acting jointly), if, prior to the Closing Date, the
Acquiror is in material breach of any representation, warranty, covenant or
agreement herein contained and such breach shall not be cured within 10 days of
the date of notice of default served by the Shareholders claiming such breach
or, if such breach is not curable within such 10 day period, such longer period
of time as is necessary to cure such breach; provided, however, that the right
to terminate this Agreement pursuant to this Section 11.1.6 shall not be
available to the Shareholders (acting jointly) if any Shareholder is in material
breach of this Agreement at the time notice of termination is delivered.




11.2

Effect of Termination.




11.2.1

If the Acquiror terminates this Agreement pursuant to Section 11.1.5 or the
Shareholders (acting jointly) terminate this Agreement pursuant to Section
11.1.6, then the non-terminating party shall immediately pay to the terminating
party a termination fee equal to $100,000 in cash (the "Termination Fee").





21




--------------------------------------------------------------------------------

11.2.1

Each party's right of termination under Section 11.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 11.1, all further obligations of the parties
under this Agreement will terminate, except that the obligations in Sections
5.12, 6.11, 11.2, and 13 will survive; provided, however, that if this Agreement
is terminated by a party because of the breach of the Agreement by another party
or because one or more of the conditions to the terminating party's obligations
under this Agreement is not satisfied as a result of another party's failure to
comply with its obligations under this Agreement, the terminating party's right
to pursue all legal remedies will survive such termination unimpaired.




SECTION XII

INDEMNIFICATION; REMEDIES




12.1

Survival. All representations, warranties, covenants, and obligations in this
Agreement shall survive the Closing and expire on the sixth anniversary of the
Closing (the "Survival Period"). The right to indemnification, payment of
Damages or other remedy based on such representations, warranties, covenants,
and obligations will not be affected by any investigation conducted with respect
to, or any knowledge acquired (or capable of being acquired) at any time,
whether before or after the execution and delivery of this Agreement or the
Closing Date, with respect to the accuracy or inaccuracy of or compliance with,
any such representation, warranty, covenant, or obligation. The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.




12.2

Indemnification by the Acquiror Shareholders.




12.2.1

From and after the Closing until the expiration of the Survival Period, each of
the "Principal Acquiror Shareholders shall indemnify and hold harmless the
Acquiror, Company and the Shareholders (collectively, the "Company Indemnified
Parties"), from and against any Damages arising, directly or indirectly, from or
in connection with:




(a)

any breach of any representation or warranty made by the Acquiror or the
Acquiror Shareholders in this Agreement or in any certificate delivered by the
Acquiror pursuant to this Agreement; or




(b)

any breach by the Acquiror or the Acquiror Shareholders of any covenant or
obligation of the Acquiror in this Agreement required to be performed by the
Acquiror or the Acquiror Shareholders on or prior to the Closing Date.




12.3

Limitations on Amount - the Acquiror. No Company Indemnified Party shall be
entitled to indemnification pursuant to Section 12.3, unless and until the
aggregate amount of Damages to all Company Indemnified Parties with respect to
such matters under Section 12.3 exceeds $50,000, at which time, the Company
Indemnified Parties shall be entitled to indemnification for the total amount of
such Damages in excess of $50,000.




12.4

Determining Damages. Materiality qualifications to the representations and
warranties of the Company and the Acquiror shall not be taken into account in
determining the amount of Damages occasioned by a breach of any such
representation and warranty for purposes of determining whether the baskets set
forth in Section 12.3 has been met.




12.5

Breach by Shareholders. Nothing in this Section 12 shall limit the Acquiror's
right to pursue any appropriate legal or equitable remedy against any
Shareholder with respect to any Damages arising, directly or indirectly, from or
in connection with: (a) any breach by such Shareholder of any representation or
warranty made by such Shareholder in this Agreement or in any certificate
delivered by such Shareholder pursuant to this Agreement or (b) any breach by
such Shareholder of its covenants or obligations in this Agreement. All claims
of the Acquiror pursuant to this Section 12.1 shall be brought by the Acquiror
Shareholders on behalf of the Acquiror and those Persons who were stockholders
of the Acquiror immediately prior to the Closing.




SECTION XIII

GENERAL PROVISIONS




13.1

Expenses. Except as otherwise expressly provided in this Agreement, each party
to this Agreement will bear its respective expenses incurred in connection with
the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants. In the event of termination
of this Agreement, the obligation of each party to pay its own expenses will be
subject to any rights of such party arising from a breach of this Agreement by
another party.





22




--------------------------------------------------------------------------------

13.2

Public Announcements. The Acquiror may, but no later than three business days
following the effective date of this Agreement, issue a press release disclosing
the transactions contemplated hereby. Between the date of this Agreement and the
Closing Date, the Company and the Acquiror shall consult with each other in
issuing any other press releases or otherwise making public statements or
filings and other communications with the Commission or any regulatory agency or
stock market or trading facility with respect to the transactions contemplated
hereby and neither party shall issue any such press release or otherwise make
any such public statement, filings or other communications without the prior
written consent of the other, which consent shall not be unreasonably withheld
or delayed, except that no prior consent shall be required if such disclosure is
required by law, in which case the disclosing party shall provide the other
party with prior notice of such public statement, filing or other communication
and shall incorporate into such public statement, filing or other communication
the reasonable comments of the other party.




13.3

Confidentiality.




13.3.1

Subsequent to the date of this Agreement, the Acquiror, the Acquiror
Shareholders the Shareholders and the Company will maintain in confidence, and
will cause their respective directors, officers, employees, agents, and advisors
to maintain in confidence, any written, oral, or other information obtained in
confidence from another party in connection with this Agreement or the
transactions contemplated by this Agreement, unless (a) such information is
already known to such party or to others not bound by a duty of confidentiality
or such information becomes publicly available through no fault of such party,
(b) the use of such information is necessary or appropriate in making any
required filing with the Commission, or obtaining any consent or approval
required for the consummation of the transactions contemplated by this
Agreement, or (c) the furnishing or use of such information is required by or
necessary or appropriate in connection with legal proceedings.




13.3.2

In the event that any party is required to disclose any information of another
party pursuant to clause (b) or (c) of Section 13.3.1, the party requested or
required to make the disclosure (the "disclosing party") shall provide the party
that provided such information (the "providing party") with prompt notice of any
such requirement so that the providing party may seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Section 13.3. If, in the absence of a protective order or other remedy or the
receipt of a waiver by the providing party, the disclosing party is nonetheless,
in the opinion of counsel, legally compelled to disclose the information of the
providing party, the disclosing party may, without liability hereunder, disclose
only that portion of the providing party's information which such counsel
advises is legally required to be disclosed, provided that the disclosing party
exercises its reasonable efforts to preserve the confidentiality of the
providing party's information, including, without limitation, by cooperating
with the providing party to obtain an appropriate protective order or other
relief assurance that confidential treatment will be accorded the providing
party's information.




13.3.3

If the transactions contemplated by this Agreement are not consummated, each
party will return or destroy as much of such written information as the other
party may reasonably request.




13.4

Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by telecopier
(with written confirmation of receipt), or (c) when received by the addressee,
if sent by a nationally recognized overnight delivery service (receipt
requested), in each case to the appropriate addresses and telecopier numbers set
forth below (or to such other addresses and telecopier numbers as a party may
designate by written notice to the other parties):




If to Acquiror:

With a copy to:

HPC POS SYSTEM, CORP.




220 Little Falls Road, Unit 4

Cedar Grove, NJ 07009

Mordechai Guttman

Gary B. Wolff, P.C

488 Madison Avenue, Suite 1100

New York, NY 10022

Attention: Gary B. Wolff

Telephone No.: 212-644-6446

Facsimile No.: 212-644-6498




If to Company:

With a copy to: HOUSE OF MOHAN CORPORATION

HOUSE OF MOHAN CORPORATION

6605 13th Place NW

Washington, DC 20012

Attention: Melvin W. Coles

Attention: Melvin W. Coles

Telephone No.: 678-596-6872

Facsimile No.:




13.5

Arbitration. Any dispute or controversy under this Agreement shall be settled
exclusively by arbitration in the City of New York, County of New York in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitration award in any court having
jurisdiction.





23




--------------------------------------------------------------------------------

13.6

Further Assurances. The parties agree (a) to furnish upon request to each other
such further information, (b) to execute and deliver to each other such other
documents, and (c) to do such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the documents referred to in this Agreement.




13.7

Waiver. The rights and remedies of the parties to this Agreement are cumulative
and not alternative. Neither the failure nor any delay by any party in
exercising any right, power, or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.




13.8

Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party against whom the enforcement of such
amendment is sought.




13.9

Assignments, Successors, and No Third-Party Rights. No party may assign any of
its rights under this Agreement without the prior consent of the other parties.
Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon, and inure to the benefit of and be enforceable by the
respective successors and permitted assigns of the parties. Except as set forth
in Section 8.6 and Section 12.3, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.




13.10

Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.




13.11

Section Headings, Construction. The headings of Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to "Section" or "Sections" refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word "including" does not
limit the preceding words or terms.




13.12

Governing Law. This Agreement will be governed by the laws of the State of New
York without regard to conflicts of laws principles.




13.13

Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.





24




--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties have executed and delivered this Share Exchange
Agreement as of the date first written above.

 

 

 

ACQUIROR:

ACQUIROR SHAREHOLDER

 

 

 

 

HPC POS SYSTEM, CORP.

 

Signed:

/s/ MORDECHAI GUTTMAN

 

 

 

 

/s/ HANA GOLDHAGEN, SEC.

 

 

 

 

 

Signed: /s/

 

Printed Name

 

 

 

 

 

Printed Name:

 

Title: Stockholder

 

 

 

 

 

Title: President

 

 

 

 

 

 

 

 

 

 

 

COMPANY:

 

ACQUIROR SHAREHOLDER

 





25




--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE

(FOR ISSUANCES PURSUANT TO REGULATION S)

 

IN WITNESS WHEREOF, the parties have executed and delivered this Share Exchange
Agreement as of the date first written above.




ENTITY NAME:




By: ________________________________

Name:

Title:







OFFSHORE DELIVERY INSTRUCTIONS:




PRINT EXACT NAME IN WHICH YOU WANT THE SECURITIES TO BE REGISTERED




Attention:




Address:




Telephone No.:




Facsimile No.:





26




--------------------------------------------------------------------------------

EXHIBIT BB

 

SHARES AND ACQUIROR SHARES TO BE EXCHANGED

 

Total Shares to be delivered by the Shareholders to Acquiror: 100




Total Acquiror Shares to be delivered by the Acquiror to the Shareholders:
155,450,000







Name & Address of Each Shareholder

No. of Shares Owned

Number of Common Shares of Acquiror’s Immediately After Closing

Melvin W. Coles

83.85

120,000,000

Ricardo Richardson

5.25

7,500,000

Joel Stohlman

5.25

7,500,000

Gary B. Wolff

5.25

7,500,000

Jason Barta

.3

450,000

Total

100%

142,950,000




















27




--------------------------------------------------------------------------------

EXHIBIT C

 

DEFINITION OF "ACCREDITED INVESTOR"

 

The term "accredited investor" means:

 

1.

A bank as defined in Section 3(a)(2) of the Securities Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934; an insurance company as defined in Section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act of 1940 (the
"Investment Company Act") or




a business development company as defined in Section 2(a)(48) of the Investment
Company Act; a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 ("ERISA"), if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.

 

2.

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

 

3.

An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.

 

4.

A director or executive officer of the Acquiror.




5.

A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his or her purchase exceeds $1,000,000.




6.

A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.




7.

A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a person who has
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the prospective investment).

 

8.

An entity in which all of the equity owners are accredited investors. (If this
alternative is checked, the Shareholder must identify each equity owner and
provide statements signed by each demonstrating how each is qualified as an
accredited investor.)





28




--------------------------------------------------------------------------------

EXHIBIT D




DEFINITION OF "U.S. PERSON"

 

1.

"U.S. person" (as defined in Regulation S) means:




i.

Any natural person resident in the United States;




ii.

any partnership or corporation organized or incorporated under the laws of the
United States;




iii

Any estate of which any executor or administrator is a U.S. person;




iv.

Any trust of which any trustee is a U.S. person;




v.

Any agency or branch of a foreign entity located in the United States;




vi.

Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciaryfor the benefit or account of a U.S. person;




vii.

Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and




viii.

Any partnership or corporation if: (A) organized or incorporated under the laws
of any foreign jurisdiction; and (B) formed by a U.S. person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a)) who are not natural persons, estates or trusts.

 

2.

Notwithstanding paragraph (1) above, any discretionary account or similar
account (other than an estate or trust) held for the benefit or account of a
non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States shall not be
deemed a "U.S. person."

 

3.

Notwithstanding paragraph (1), any estate of which any professional fiduciary
acting as executor or administrator is a U.S. person shall not be deemed a U.S.
person if:

 

i.

An executor or administrator of the estate who is not a U.S. person has sole or
shared investment discretion with respect to the assets of the estate; and




ii.

The estate is governed by foreign law.

 

4.

Notwithstanding paragraph (1), any trust of which any professional fiduciary
acting as trustee is a U.S. person shall not be deemed a U.S. person if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settlor if
the trust is revocable) is a U.S. person.

 

5.

Notwithstanding paragraph (1), an employee benefit plan established and
administered in accordance with the law of a country other than the United
States and customary practices and documentation of such country shall not be
deemed a U.S. person.

 

6.

Notwithstanding paragraph (1), any agency or branch of a U.S. person located
outside the United States shall not be deemed a "U.S. person" if:

 

i.

The agency or branch operates for valid business reasons; and

 

ii.

The agency or branch is engaged in the business of insurance or banking and is
subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located.

 

7.

The International Monetary Fund, the International Bank for Reconstruction and
Development, the Inter-American Development Bank, the Asian Development Bank,
the African Development Bank, the United Nations, and their agencies, affiliates
and pension plans, and any other similar international organizations, their
agencies, affiliates and pension plans shall not be deemed "U.S. persons."





29




--------------------------------------------------------------------------------

EXHIBIT E




ACCREDITED INVESTOR REPRESENTATIONS

 

Each Shareholder indicating that it is an Accredited Investor, severally and not
jointly, further represents and warrants to the Acquiror as follows:




1.

Such Shareholder qualifies as an Accredited Investor on the basis set forth on
its signature page to this Agreement.




2.

Such Shareholder has sufficient knowledge and experience in finance, securities,
investments and other business matters to be able to protect such Shareholder's
interests in connection with the transactions contemplated by this Agreement.




3.

Such Shareholder has consulted, to the extent that it has deemed necessary, with
its tax, legal, accounting and financial advisors concerning its investment in
the Acquiror Shares.




4.

Such Shareholder understands the various risks of an investment in the Acquiror
Shares and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in the
Acquiror Shares.




5.

Such Shareholder has had access to the Acquiror's publicly filed reports with
the SEC.




6.

Such Shareholder has been furnished during the course of the transactions
contemplated by this Agreement with all other public information regarding the
Acquiror that such Shareholder has requested and all such public information is
sufficient for such Shareholder to evaluate the risks of investing in the
Acquiror Shares.




7.

Such Shareholder has been afforded the opportunity to ask questions of and
receive answers concerning the Acquiror and the terms and conditions of the
issuance of the Acquiror Shares.




8.

Such Shareholder is not relying on any representations and warranties concerning
the Acquiror made by the Acquiror or any officer, employee or agent of the
Acquiror, other than those contained in this Agreement.




9.

Such Shareholder is acquiring the Acquiror Shares for such Shareholder's own
account, for investment and not for distribution or resale to others.




10.

Such Shareholder will not sell or otherwise transfer the Acquiror Shares, unless
either (A) the transfer of such securities is registered under the Securities
Act or (B) an exemption from registration of such securities is available.




11.

Such Shareholder understands and acknowledges that the Acquiror is under no
obligation to register the Acquiror Shares for sale under the Securities Act.




12.

Such Shareholder consents to the placement of a legend on any certificate or
other document evidencing the Acquiror Shares substantially in the form set
forth in Section 4.2.5(a).




13.

Such Shareholder represents that the address furnished by such Shareholder on
its signature page to this Agreement and in Exhibit A is such Shareholder's
principal residence if he is an individual or its principal business address if
it is a corporation or other entity.




14.

Such Shareholder understands and acknowledges that the Acquiror Shares have not
been recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Acquiror that has been
supplied to such Shareholder and that any representation to the contrary is a
criminal offense.




15.

Such Shareholder acknowledges that the representations, warranties and
agreements made by such Shareholder herein shall survive the execution and
delivery of this Agreement and the purchase of the Acquiror Shares.





30




--------------------------------------------------------------------------------

EXHIBIT F




NON U.S. PERSON REPRESENTATIONS

 

Each Shareholder indicating that it is not a U.S. person, severally and not
jointly, further represents and warrants to the Acquiror as follows:

1.

At the time of (a) the offer by the Acquiror and (b) the acceptance of the offer
by such Shareholder, of the Acquiror Shares, such Shareholder was outside the
United States.




2.

No offer to acquire the Acquiror Shares or otherwise to participate in the
transactions contemplated by this Agreement was made to such Shareholder or its
representatives inside the United States.




3.

Such Shareholder is not purchasing the Acquiror Shares for the account or
benefit of any U.S. person, or with a view towards distribution to any U.S.
person, in violation of the registration requirements of the Securities Act.




4.

Such Shareholder will make all subsequent offers and sales of the Acquiror
Shares either (x) outside of the United States in compliance with Regulation S;
(y) pursuant to a registration under the Securities Act; or (z) pursuant to an
available exemption from registration under the Securities Act. Specifically,
such Shareholder will not resell the Acquiror Shares to any U.S. person or
within the United States prior to the expiration of a period commencing on the
Closing Date and ending on the date that is one year thereafter (the
"Distribution Compliance Period"), except pursuant to registration under the
Securities Act or an exemption from registration under the Securities Act.




5.

Such Shareholder is acquiring the Acquiror Shares for such Shareholder's own
account, for investment and not for distribution or resale to others.




6.

Such Shareholder has no present plan or intention to sell the Acquiror Shares in
the United States or to a U.S. person at any predetermined time, has made no
predetermined arrangements to sell the Acquiror Shares and is not acting as a
Distributor of such securities.




7.

Neither such Shareholder, its Affiliates nor any Person acting on such
Shareholder's behalf, has entered into, has the intention of entering into, or
will enter into any put option, short position or other similar instrument or
position in the U.S. with respect to the Acquiror Shares at any time after the
Closing Date through the Distribution Compliance Period except in compliance
with the Securities Act.




8.

Such Shareholder consents to the placement of a legend on any certificate or
other document evidencing the Acquiror Shares substantially in the form set
forth in Section 4.2.5(b).




9.

Such Shareholder is not acquiring the Acquiror Shares in a transaction (or an
element of a series of transactions) that is part of any plan or scheme to evade
the registration provisions of the Securities Act.




10.

Such Shareholder has sufficient knowledge and experience in finance, securities,
investments and other business matters to be able to protect such Shareholder's
interests in connection with the transactions contemplated by this Agreement.




11.

Such Shareholder has consulted, to the extent that it has deemed necessary, with
its tax, legal, accounting and financial advisors concerning its investment in
the Acquiror Shares.




12.

Such Shareholder understands the various risks of an investment in the Acquiror
Shares and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in the
Acquiror Shares.




13.

Such Shareholder has had access to the Acquiror's publicly filed reports with
the SEC.




14.

Such Shareholder has been furnished during the course of the transactions
contemplated by this Agreement with all other public information regarding the
Acquiror that such Shareholder has requested and all such public information is
sufficient for such Shareholder to evaluate the risks of investing in the
Acquiror Shares.




15.

Such Shareholder has been afforded the opportunity to ask questions of and
receive answers concerning the Acquiror and the terms and conditions of the
issuance of the Acquiror Shares.




16.

Such Shareholder is not relying on any representations and warranties concerning
the Acquiror made by the Acquiror or any officer, employee or agent of the
Acquiror, other than those contained in this Agreement.





31




--------------------------------------------------------------------------------

17.

Such Shareholder will not sell or otherwise transfer the Acquiror Shares, unless
either (A) the transfer of such securities is registered under the Securities
Act or (B) an exemption from registration of such securities is available.




18.

Such Shareholder understands and acknowledges that the Acquiror is under no
obligation to register the Acquiror Shares for sale under the Securities Act.




19.

Such Shareholder represents that the address furnished by such Shareholder on
its signature page to this Agreement and in Exhibit A is such Shareholder's
principal residence if he is an individual or its principal business address if
it is a corporation or other entity.




20.

Such Shareholder understands and acknowledges that the Acquiror Shares have not
been recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Acquiror that has been
supplied to such Shareholder and that any representation to the contrary is a
criminal offense.




21.

Such Shareholder acknowledges that the representations, warranties and
agreements made by such Shareholder herein shall survive the execution and
delivery of this Agreement and the purchase of the Acquiror Shares.





32




--------------------------------------------------------------------------------

SCHEDULES

TO

SHARE EXCHANGE AGREEMENT




All capitalized terms used but not defined herein shall have the meaning
described to them in the Share Exchange Agreement, dated as of August 7, 2009,
by and among HPC POS SYSTEM, CORP., a Nevada corporation, the persons listed on
Exhibit A thereto, HOUSE OF MOHAN CORPORATION, a Delaware company, and the
persons listed on Exhibit B thereto.





33




--------------------------------------------------------------------------------

SCHEDULE 4.1.5

BROKERS OR FINDERS




None.





34




--------------------------------------------------------------------------------

SCHEDULE 5.1

COMPANY JURISDICTIONS

(jurisdiction of organization)




Delaware





35




--------------------------------------------------------------------------------

SCHEDULE 5.2

SUBSIDIARIES




The Company has no wholly-owned subsidiaries:





36




--------------------------------------------------------------------------------

SCHEDULE 5.7.1

OPTIONS

 

None








37




--------------------------------------------------------------------------------

SCHEDULE 5.7.2

REDEMPTION REQUIREMENTS




None.





38




--------------------------------------------------------------------------------

SCHEDULE 5.7.3

LIENS ON SHARES




None.





39




--------------------------------------------------------------------------------

SCHEDULE 5.10

LEGAL PROCEEDINGS




No material legal proceedings.





40




--------------------------------------------------------------------------------

SCHEDULE 5.11

BROKERS OR FINDERS

 

None





41




--------------------------------------------------------------------------------

SCHEDULE 6.1

JURISDICTIONS




Incorporated in the State of Nevada

Conducts business in New Jersey





42




--------------------------------------------------------------------------------

SCHEDULE 6.2

OWNERSHIP INTEREST




None





43




--------------------------------------------------------------------------------

SCHEDULE 6.8.1

CAPITALIZATION AND RELATED MATTERS




None in SEC documents or otherwise.





44




--------------------------------------------------------------------------------

SCHEDULE 6.8.2

NO REDEMPTION REQUIREMENTS




None





45




--------------------------------------------------------------------------------

SCHEDULE 6.8.4

SUBSIDIARIES




The Acquiror has no subsidiaries





46




--------------------------------------------------------------------------------

SCHEDULE 6.10

LEGAL PROCEEDINGS




None.





47




--------------------------------------------------------------------------------

SCHEDULE 6.11

BROKERS OR FINDERS




None.





48




--------------------------------------------------------------------------------

SCHEDULE 6.12

ABSENCE OF UNDISCLOSED LIABILITIES




None.





49




--------------------------------------------------------------------------------

SCHEDULE 6.13

CHANGES




None.





50




--------------------------------------------------------------------------------

SCHEDULE 6.13.5

CAPITAL STOCK




None





51




--------------------------------------------------------------------------------

SCHEDULE 6.13.9

DISCHARGED LIABILITIES




None





52




--------------------------------------------------------------------------------

SCHEDULE 6.13.10

INDEBTEDNESS




Indebtedness due to Auditors and Counsel

Auditor – Li & Company, PC: $14,500

Counsel – Gary B. Wolff, P.C. $54,500





53




--------------------------------------------------------------------------------

SCHEDULE 6.13.14

AGREEMENTS




None, other than those set forth in Share Exchange Agreement dated August 7,
2009 to which this Schedule is annexed.





54




--------------------------------------------------------------------------------

SCHEDULE 6.15.1

AGREEMENTS




Acquiror personnel consists solely of Mordechai Guttman.





55




--------------------------------------------------------------------------------

SCHEDULE 6.15.2




None





56




--------------------------------------------------------------------------------

SCHEDULE 6.16.1

Tax Returns




None





57




--------------------------------------------------------------------------------

SCHEDULE 6.18

INSURANCE




No refusal or Notice of Cancellation.





58




--------------------------------------------------------------------------------

SCHEDULE 6.19

LITIGATION




None.





59




--------------------------------------------------------------------------------

SCHEDULE 6.21

INTERESTED PARTY TRANSACTIONS




None, except as may be disclosed in SEC filings.





60




--------------------------------------------------------------------------------

SCHEDULE 6.23

BANK ACCOUNTS AND SAFE DEPOSIT BOXES




Acquiror has a checking account. The authorized signatory on said checking
account is Mordechai Guttman.




Acquiror has no safe deposit box(es)








61




--------------------------------------------------------------------------------

SCHEDULE 6.24

INTELLECTUAL PROPERTY




None





62




--------------------------------------------------------------------------------

SCHEDULE 6.27.1

STOCK OPTION PLANS; EMPLOYEE BENEFITS




Non-Statutory Stock Option Plan Effective November 30, 2007 and expiring
November 29, 2017filed as Exhibit 10.1 to Registration Statement as filed
February 12, 2008.





63




--------------------------------------------------------------------------------

SCHEDULE 6.28

ENVIRONMENTAL MATTERS




Not applicable








64


